EXHIBIT 10.1

EXECUTION DOCUMENT

THIRD AMENDED AND RESTATED
REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT (the “Agreement”) dated as of April 11, 2007, is entered into among
UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH, a Delaware
limited liability company (“USPG”), NATIONSHEALTH HOLDINGS, L.L.C., a Florida
limited liability company (“NHH”), and NATIONSHEALTH, INC., a Delaware
corporation (“NationsHealth”) (jointly and severally, the “Borrower”) and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (the “Lender”).

WHEREAS, pursuant to a certain Revolving Credit and Security Agreement by and
between USPG, NHH and Lender dated as of April 30, 2004 (the “Original Credit
Agreement”), Lender made available to USPG and NHH a revolving credit facility
(the “Revolving Facility”) in a maximum principal amount at any time outstanding
of up to Ten Million Dollars ($10,000,000) (the “Facility Cap”); and

WHEREAS, USPG, NHH and Lender amended and restated the Original Credit Agreement
pursuant to a certain Amended and Restated Revolving Credit and Security
Agreement by and among USPG, NHH and Lender dated as of June 29, 2004 (the
“First Restated Credit Agreement”) and a certain Second Amended and Restated
Revolving Credit and Security Agreement by and among USPG, NHH and Lender dated
March 21, 2006 (the “Second Restated Credit Agreement”); and

WHEREAS, USPG and NHH have requested that Lender further amend and restate the
Second Restated Credit Agreement to continue the Revolving Facility and to make
available to Borrower a multi-draw term loan (the “Term Loan”) in a maximum
principal amount of Seven Million Dollars ($7,000,000) (the “Term Loan Amount”);
and

WHEREAS, Lender is willing to amend and restate the terms and conditions of the
Second Restated Credit Agreement to continue the Revolving Facility and make the
Term Loan available to Borrower upon the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree that the Second Restated Credit
Agreement shall be amended and restated as follows:



I.   DEFINITIONS

1.1 General Terms

For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed in Appendix A and Annex I hereto
shall have the meanings given such terms in Appendix A and Annex I, which are
incorporated herein and made a part hereof. All capitalized terms used which are
not specifically defined herein shall have meanings provided in Article 9 of the
UCC in effect on the date hereof to the extent the same are used or defined
therein. Unless otherwise specified herein or in Appendix A, Annex I, any
agreement, contract or instrument referred to herein or in Appendix A or Annex I
shall mean such agreement, contract or instrument as modified, amended, restated
or supplemented from time to time. Unless otherwise specified, as used in the
Loan Documents or in any certificate, report, instrument or other document made
or delivered pursuant to any of the Loan Documents, all accounting terms not
defined in Appendix A, Annex I or elsewhere in this Agreement shall have the
meanings given to such terms in and shall be interpreted in accordance with
GAAP.

              II.   ADVANCES, PAYMENT AND INTEREST
 
           
 
    2.1     The Revolving Facility

(a) Subject to the provisions of this Agreement, Lender shall continue the
Existing Advances and make Advances to Borrower under the Revolving Facility
from time to time during the Term, provided that, notwithstanding any other
provision of this Agreement, the aggregate amount of all Advances at any one
time outstanding under the Revolving Facility shall not exceed either of (a) the
Facility Cap, or (b) the Availability. The Revolving Facility is a revolving
credit facility, which may be drawn, repaid and redrawn, from time to time as
permitted under this Agreement. Any determination as to whether there is
Availability for Advances shall be made by Lender in its sole discretion and,
absent demonstrable error, is final and binding upon Borrower. Unless otherwise
permitted by Lender, each Advance shall be in an amount of at least $1,000.
Subject to the provisions of this Agreement, Borrower may request Advances under
the Revolving Facility up to and including the value, in U.S. Dollars, of the
sum of (i) Eighty-Five percent (85%) of the Borrowing Base for Eligible Billed
Receivables, (ii) Sixty percent (60%) of the Borrowing Base for Eligible
Unbilled Receivables, and (iii) as determined by Lender in its sole discretion
following the completion of the Inventory Field Examination, either (a) Fifty
percent (50%) of the Borrowing Base for Eligible Finished Goods Inventory valued
at the lower of cost basis or market value or (b) Eighty-Five percent (85%) of
the Borrowing Base for Eligible Inventory valued at orderly liquidation value,
minus, the US Bio Reserve and, if applicable, any other amounts adjusted or
reserved pursuant to this Agreement (such calculated amount being referred to
herein as the “Availability”); provided, however, that at no time shall more
than Four Hundred Thousand Dollars ($400,000) of the Availability be comprised
of Eligible Inventory. Advances under the Revolving Facility automatically shall
be made for the payment of interest on the Advances and the Term Loan Draws and
other Obligations on the date when due to the extent available and as provided
for herein. The proceeds of Advances under the Revolving Facility shall be used
by Borrower (i) as a provider of health care services, (ii) as a wholesaler,
retailer and provider of medical supplies and services, (iii) for the generation
of receivables/inventory, (iv) for the refinancing of existing indebtedness,
(v) for payments to Lender hereunder and (vi) for any other lawful purpose
permitted under this Agreement.

(b) Lender has established the above-referenced advance rate for Availability
and, in its sole credit judgment, may further adjust the Availability and such
advance rates by applying percentages (known as “liquidity factors”) to Eligible
Receivables by payor class based upon Borrower’s actual recent collection
history for each such payor class (i.e., Medicare, Medicaid, commercial
insurance, etc.) and to Eligible Inventory in a manner consistent with Lender’s
underwriting practices and procedures, including without limitation Lender’s
review and analysis of, among other things, Borrower’s historical returns,
rebates, discounts, credits and allowances (collectively, the “Dilution Items”).
Such liquidity factors and the advance rate for Availability may be adjusted by
Lender throughout the Term as warranted by Lender’s underwriting practices and
procedures in its sole credit judgment. Also, Lender shall have the right to
establish from time to time, in its sole credit judgment, reserves against the
Borrowing Base, which reserves shall have the effect of reducing the amounts
otherwise eligible to be disbursed to Borrower under the Revolving Facility
pursuant to this Agreement.

2.2 Revolving Facility Maturity Date

All amounts outstanding under the Revolving Facility and other Obligations
relating to Advances shall be due and payable in full, if not earlier in
accordance with this Agreement, on the earlier of (i) the occurrence and
continuance of an Event of Default if required pursuant hereto or Lender’s
demand upon the occurrence and continuance of an Event of Default, and (ii) the
last day of the Term (such earlier date being the “Revolving Facility Maturity
Date”).

2.3 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate

So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m.
(Eastern Standard Time) at least one (1) but not more than four (4) Business
Days before the proposed borrowing date of such requested Advance (the
“Borrowing Date”), a completed Borrowing Certificate and relevant supporting
documentation satisfactory to Lender, which shall (i) specify the proposed
Borrowing Date of such Advance which shall be a Business Day, (ii) specify the
principal amount of such requested Advance, (iii) certify the matters contained
in Section 4.2, and (iv) specify the amount of any Medicare or Medicaid
recoupments and/or recoupments of any third-party payor being sought, requested
or claimed, or, to Borrower’s knowledge, threatened against Borrower or
Borrower’s Affiliates. Each time a request for an Advance is made, and, in any
event and regardless of whether an Advance is being requested, on Tuesday of
each week during the Term (and so long as a Default or Event of Default exists,
more frequently if Lender shall so request) until the Obligations are
indefeasibly paid in cash in full and this Agreement is terminated, Borrower
shall deliver to Lender a Borrowing Certificate accompanied by a separate
detailed aging and categorizing of Borrower’s accounts receivable and accounts
payable and such other supporting documentation with respect to the figures and
information in the Borrowing Certificate as Lender shall reasonably request from
a credit or security perspective or otherwise. On each Borrowing Date, Borrower
irrevocably authorizes Lender to disburse the proceeds of the requested Advance
to the appropriate Borrower’s account(s) as set forth on Schedule 2.4, in all
cases for credit to the appropriate Borrower (or to such other account as to
which the appropriate Borrower shall instruct Lender) via Federal funds wire
transfer no later than 4:00 p.m. (Eastern Standard Time). Notwithstanding any
provision of this Agreement to the contrary, if the average outstanding balance
under the Revolving Facility during any calendar month is less than Two Million
Five Hundred Thousand Dollars ($2,500,000) Borrower acknowledges and agrees that
Lender shall be entitled to calculate interest and fees hereunder, including
without limitation, the calculations set forth in Sections 2.4, 3.1 and 3.5, as
if the average outstanding balance for such calendar month was Two Million Five
Hundred Thousand Dollars ($2,500,000). Notwithstanding the requirement of
Borrower delivering a Borrowing Certificate in connection with each requested
Advance, Borrower may give Lender irrevocable written notice requesting an
Advance under the Revolving Facility in an amount necessary to make the total
outstanding Advances at such time equal Two Million Five Hundred Thousand
Dollars ($2,500,000), and so long as (i) no Default or Event of Default shall
have occurred and be continuing, and (ii) Lender has a Borrowing Certificate
that its not more than four (4) Business Days before the proposed borrowing date
of such requested Advance, subject to Availability, Lender shall disburse the
proceeds of such requested Advance.

2.4 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox

Each Borrower shall maintain one or more lockbox accounts (individually and
collectively, the “Lockbox Account”) with one or more banks acceptable to Lender
(each, a “Lockbox Bank”), and shall execute with each Lockbox Bank one or more
agreements acceptable to Lender (individually and collectively, the “Lockbox
Agreement”), and such other agreements related thereto as Lender may require.
Each Borrower shall ensure that all collections of their respective Accounts and
all other cash payments received by any Borrower, including CIGNA Receipts, are
paid and delivered directly from Account Debtors and other Persons into the
appropriate Lockbox Account. The Lockbox Agreements shall provide that the
Lockbox Banks will transfer on the same Business Day all funds paid into the
Lockbox Accounts into a depository account or accounts maintained by Lender or
an Affiliate of Lender at such bank as Lender may communicate to Borrower and
the applicable Lockbox Bank from time to time in accordance with the Lockbox
Agreement (the “Concentration Account”), except, with respect only to Accounts
payable by Medicaid/Medicare Account Debtors, as instructed by the applicable
Borrower to whom such Accounts are payable as permitted pursuant to the
applicable Lockbox Agreement. Notwithstanding and without limiting any other
provision of any Loan Document, Lender shall apply, on a daily basis, all funds
transferred into the Concentration Account pursuant to the Lockbox Agreement and
this Section 2.4 in such order and manner as determined by Lender. To the extent
that any Accounts are collected by any Borrower or any other cash payments
received by any Borrower are not sent directly to the appropriate Lockbox
Account but are received by any Borrower or any of their Affiliates, such
collections and proceeds shall be held in trust for the benefit of Lender and
immediately remitted (and in any event within two (2) Business Days), in the
form received, to the appropriate Lockbox Account for immediate transfer to the
Concentration Account. Borrower acknowledges and agrees that compliance with the
terms of this Section 2.4 is an essential term of this Agreement, and that, in
addition to and notwithstanding any other rights Lender may have hereunder,
under any other Loan Document, under applicable law or at equity, upon each and
every failure by any Borrower or any of their Affiliates to comply with any such
terms Lender shall be entitled to assess a non-compliance fee which shall
operate to increase the Applicable Rate by two percent (2.0%) per annum during
any period of non-compliance, whether or not a Default or an Event of Default
occurs or is declared, provided that nothing shall prevent Lender from
considering any failure to comply with the terms of this Section 2.4 to be a
Default or an Event of Default. All funds transferred to the Concentration
Account for application to the Obligations under the Revolving Facility shall be
applied to reduce the Obligations under the Revolving Facility, but, for
purposes of calculating interest hereunder shall be subject to a five
(5) Business Day clearance period. If as the result of collections of Accounts
and/or any other cash payments received by any Borrower pursuant to this
Section 2.4 a credit balance exists with respect to the Concentration Account,
such credit balance shall not accrue interest in favor of a Borrower, but shall
be available to Borrower upon Borrower’s written request. If applicable, at any
time prior to the execution of all or any of the Lockbox Agreements and
operation of all or any of the Lockbox Accounts, each Borrower and their
Affiliates shall direct all collections or proceeds it receives on Accounts or
from other Collateral to the accounts(s) and in the manner specified by Lender
in its sole discretion.

2.5 The Term Loan Facility

Subject to the terms and conditions set forth in this Agreement, Lender agrees
to make the Term Loan available to Borrower, so that as long as no Default or
Event of Default has occurred or is continuing, Borrower may, commencing as of
the Restatement Date from time to time prior to the close of business on the
Term Loan Draw Termination Date, borrow, in one or more Term Loan Draws, an
amount which does not to exceed in the aggregate the Term Loan Amount; provided,
however, that until the receipt and approval by Lender of the Initial Appraisal,
Lender shall only be obligated to make (i) a Term Loan Draw in the amount of
$1,500,000 on the Restatement Date to fund the Minimum Liquidity Amount and
(ii) subsequent Term Loan Draws not to exceed the amount of $2,000,000 in the
aggregate (exclusive of the Term Loan Draw referenced in clause (i) of this
proviso) to fund Diabetes Business Acquisitions permitted under this Agreement.
So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting a Term Loan Draw
by delivering to Lender not later than 11:00 a.m. (Eastern Standard Time) at
least one (1) but not more than four (4) Business Days before the proposed
borrowing date of such requested Term Loan Draw (the “Term Loan Borrowing
Date”), a completed Borrowing Certificate and relevant supporting documentation
satisfactory to Lender, which shall (i) specify the proposed Term Loan Borrowing
Date which shall be a Business Day, (ii) specify the principal amount of such
requested Term Loan Draw, (iii) certify the matters contained in Section 4.2 and
Section 4.3. Subject to contrary written instructions from Borrower, each Term
Loan Draw shall be disbursed on the applicable Term Loan Borrowing Date to the
appropriate Borrower’s account(s) as set forth on Schedule 2.4. The Term Loan is
not a revolving credit facility, and any repayments of principal shall be
applied to permanently reduce the Term Loan. The proceeds of the Term Loan shall
be used solely to fund the Minimum Liquidity Amount on the Restatement Date and
to finance the purchase price for, and the reasonable fees, expenses and costs,
incurred by Borrower in connection with the acquisition of Diabetes Customer
Lists as permitted under this Agreement.



  2.6   Repayment of Term Loan; Maturity

Payment of the outstanding principal balance of the Term Loan (in addition to
the interest payments in Section 3.2) and all other amounts (other than
interest) outstanding under the Term Loan shall be made as follows:

(a) Commencing on January 1, 2008 (the “Initial Principal Repayment Date”), and
continuing on the first day of each calendar month thereafter, the outstanding
principal amount of the Term Loan as of the Initial Principal Repayment Date,
together with accrued and unpaid interest thereon, shall be payable in twenty
nine (29) consecutive monthly installments, the first twenty eight (28) of such
installments to be calculated on a straightline basis according to an
amortization schedule of twenty nine (29) months and, if not sooner paid, the
twenty ninth (29th) and final installment of the then unpaid principal amount of
the Term Loan, together with accrued and unpaid interest thereon and all other
amounts due and owing under this Agreement with respect to the Term Loan, shall
be due and payable on the last day of the Term.

(b) All Term Loan Obligations shall be due and payable in full, if not earlier
in accordance with this Agreement, on the earlier of (i) the occurrence and
continuance of an Event of Default if required pursuant hereto or Lender’s
demand upon the occurrence and continuance of an Event of Default, (ii) a
Revolver Termination and (iii) the last day of the Term, the earlier of the
foregoing (i), (ii) or (iii) being the “Term Loan Maturity Date”.

2.7 Promise to Pay; Manner of Payment

Borrower absolutely and unconditionally promises to pay principal, interest and
all other amounts payable hereunder, or under any other Loan Document, without
any right of rescission and without any deduction whatsoever, including any
deduction for any setoff, counterclaim or recoupment, and notwithstanding any
damage to, defects in or destruction of the Collateral or any other event,
including obsolescence of any property or improvements. All payments made by
Borrower (other than payments automatically paid through Advances under the
Revolving Facility as provided herein), shall be made only by wire transfer on
the date when due, without offset or counterclaim, in U.S. Dollars, in
immediately available funds to such account as may be indicated in writing by
Lender to Borrower from time to time. Any such payment received after 2:00 p.m.
(Eastern Standard Time) on the date when due shall be deemed received on the
following Business Day. Whenever any payment hereunder shall be stated to be due
or shall become due and payable on a day other than a Business Day, the due date
thereof shall be extended to, and such payment shall be made on, the next
succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.

2.8 Repayment of Excess Advances

Any balance of Advances under the Revolving Facility outstanding at any time in
excess of the lesser of the Facility Cap or the Availability shall be
immediately due and payable by Borrower without the necessity of any demand, at
the Payment Office, whether or not a Default or Event of Default has occurred or
is continuing and shall be paid in the manner specified in Section 2.7.

2.9 Payments by Lender

Should any amount required to be paid under any Loan Document be unpaid, such
amount may be paid by Lender, which payment shall be deemed a request for an
Advance under the Revolving Facility as of the date such payment is due, and
Borrower irrevocably authorizes disbursement of any such funds to Lender by way
of direct payment of the relevant amount, interest or Obligations. No payment or
prepayment of any amount by Lender or any other Person shall entitle any Person
to be subrogated to the rights of Lender under any Loan Document unless and
until the Obligations have been fully performed and paid irrevocably in cash and
this Agreement has been terminated. Any sums expended by Lender as a result of
any Borrower’s or any Guarantor’s failure to pay, perform or comply with any
Loan Document or any of the Obligations may be charged to Borrower’s account as
an Advance under the Revolving Facility and added to the Obligations.

2.10 Evidence of Loans

(a) Lender shall maintain, in accordance with its usual practice, electronic or
written records evidencing the Indebtedness and Obligations to Lender resulting
from each Loan made by Lender from time to time, including without limitation,
the amounts of principal and interest payable and paid to Lender from time to
time under this Agreement. Lender and Borrower acknowledge and agree that the
Existing Advances under the Revolving Facility have been evidenced by certain
Revolving Notes dated April 30, 2004 in the aggregate principal amount of Ten
Million Dollars ($10,000,000) (the “Existing Revolving Notes”). Lender and
Borrower acknowledge and agree that (i) the Existing Revolving Notes shall be
cancelled by Lender and returned to Borrower as of the Restatement Date but that
the cancellation of the Existing Revolving Notes shall not constitute a novation
of the Existing Advances or any other amounts evidenced thereby and (ii) all
Advances (including the Existing Advances) shall as of the Restatement Date be
evidenced as provided in this Section 2.10(a).

(b) The entries made in the electronic or written records maintained pursuant to
subsection (a) of this Section 2.10 (the “Register”) shall be prima facie
evidence, absent manifest error, of the existence and amounts of the Obligations
and Indebtedness therein recorded; provided however, that the failure of Lender
to maintain such records or any error therein shall not in any manner affect the
joint and several obligations of Credit Parties to repay the Loans or
Obligations in accordance with their terms.

(c) Lender will account to Borrower monthly with a statement of Advances under
the Revolving Facility, and any charges and payments made pursuant to this
Agreement, and in the absence of manifest error, such accounting rendered by
Lender shall be deemed final, binding and conclusive unless Lender is notified
by Borrower in writing to the contrary within fifteen calendar days of Receipt
of such accounting, which notice shall be deemed an objection only to items
specifically objected to therein.

(d) Borrower agrees that:

(i) upon written notice by Lender to Borrower that a Note or other evidence of
Indebtedness is requested by Lender to evidence the Loans and other Obligations
owing or payable to, or to be made by, Lender, Borrower shall promptly (and in
any event within three (3) Business Days of any such request) execute and
deliver to Lender an appropriate Note or Notes in form and substance reasonably
acceptable to Lender and Borrower;

(ii) all references to Notes in the Loan Documents shall mean Notes, if any, to
the extent issued (and not returned to Borrower for cancellation) hereunder, as
the same may be amended, modified, divided, supplemented, extended or restated
from time to time; and

(iii) upon Lender’s written request, and in any event within three (3) Business
Days of any such request, Borrower shall execute and deliver to Lender new Notes
and divide the Notes in exchange for then existing Notes in such smaller amounts
or denominations as Lender shall specify in its sole and absolute discretion;
provided, that the aggregate principal amount of such new Notes shall not exceed
the aggregate principal amount of the Notes outstanding at the time such request
is made; and provided, further, that such Notes that are to be replaced shall
then be deemed no longer outstanding hereunder and replaced by such new Notes
and returned to Borrower within a reasonable period of time after Lender’s
receipt of the replacement Notes.

2.11 Grant of Security Interest; Collateral

(a) To secure the payment and performance of the Obligations, each Borrower
hereby grants to Lender a continuing security interest in and Lien upon, and
pledges to Lender, all of its right, title and interest in and to the following
(collectively and each individually, the “Collateral”), which security interest
is intended to be a first priority security interest:

(i) all of such Borrower’s tangible personal property, including without
limitation all present and future Inventory and Equipment (including items of
equipment which are or become Fixtures), now owned or hereafter acquired;

(ii) all of such Borrower’s intangible personal property, including without
limitation all present and future Accounts, contract rights, Permits, General
Intangibles, Chattel Paper, Documents, Instruments, Deposit Accounts, Investment
Property, Letter-of-Credit Rights, Supporting Obligations, rights to the payment
of money or other forms of consideration of any kind, tax refunds, insurance
proceeds, now owned or hereafter acquired, and all intangible and tangible
personal property relating to or arising out of any of the foregoing;

(iii) all of such Borrower’s present and future Government Contracts and rights
thereunder and the related Government Accounts and proceeds thereof, now or
hereafter owned or acquired by such Borrower; provided, however, that Lender
shall not have a security interest in any rights under any Government Contract
of such Borrower or in the related Government Account where the taking of such
security interest is a violation of an express prohibition contained in the
Government Contract (for purposes of this limitation, the fact that a Government
Contract is subject to, or otherwise refers to, Title 31, § 203 or Title 41,
§ 15 of the United States Code shall not be deemed an express prohibition
against assignment thereof) or is prohibited by applicable law, unless in any
case consent is otherwise validly obtained; and

(iv) any and all additions and accessions to any of the foregoing, and any and
all replacements, products and proceeds (including insurance proceeds) of any of
the foregoing.

(b) Notwithstanding the foregoing provisions of this Section 2.11, such grant of
a security interest shall not extend to, and the term “Collateral” shall not
include, any General Intangibles of Borrower to the extent that (i) such General
Intangibles are not assignable or capable of being encumbered as a matter of law
or under the terms of any license or other agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law) without the consent of the licensor thereof or other applicable
party thereto, and (ii) such consent has not been obtained; provided, however,
that the foregoing grant of a security interest shall extend to, and the term
“Collateral” shall include, each of the following: (a) any General Intangible
which is in the nature of an Account or a right to the payment of money or a
proceed of, or otherwise related to the enforcement or collection of, any
Account or right to the payment of money, or goods which are the subject of any
Account or right to the payment of money, (b) any and all proceeds of any
General Intangible that is otherwise excluded to the extent that the assignment,
pledge or encumbrance of such proceeds is not so restricted, and (c) upon
obtaining the consent of any such licensor or other applicable party with
respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”

(c) Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements, recordation of the Collateral
Patent, Trademark and Copyright Assignment in the United States Patent and
Trademark Office and/or the United States Copyright Office without any further
action, Lender will have a good, valid and perfected first priority Lien and
security interest in the Collateral, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person except for
Permitted Liens. No financing statement relating to any of the Collateral is on
file in any public office except those (i) on behalf of Lender, (ii) in
connection with Permitted Liens and/or (iii) those being terminated.

2.12 Collateral Administration

(a) All Collateral (except Deposit Accounts) will at all times be kept by
Borrower at the locations set forth on Schedule 5.18B hereto and shall not,
without thirty (30) calendar days prior written notice to Lender, be moved
therefrom unless Lender has entered into the necessary documents to perfect and
enforce its security interest therein at such new location, and in any case
shall not be moved outside the continental United States.

(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit such records to Lender on such
periodic bases as Lender may request. In addition, if Accounts of Borrower in an
aggregate face amount in excess of $30,000 become ineligible because they fall
within one of the specified categories of ineligibility set forth in the
definition of Eligible Receivables, Borrower shall notify Lender of such
occurrence on the first Business Day following such occurrence and the Borrowing
Base shall thereupon be adjusted to reflect such occurrence. Following the
occurrence and during the continuance of an Event of Default, if requested by
Lender, Borrower shall execute and deliver to Lender formal written assignments
(or, in the case of Medicaid/Medicare Account Debtors, documents necessary to
comply with the Federal Assignment of Claims Act) of all of its Accounts weekly
or daily as Lender may request, including all Accounts created since the date of
the last assignment, together with copies of claims, invoices and/or other
information related thereto. To the extent that collections from such assigned
accounts exceed the amount of the Obligations, such excess amount shall not
accrue interest in favor of Borrower, but shall be available to Borrower upon
Borrower’s written request.

(c) Following an occurrence or during the continuance of an Event of Default,
any of Lender’s officers, employees, representatives or agents shall have the
right, at any time during normal business hours, in the name of Lender, any
designee of Lender or Borrower, to verify the validity, amount or any other
matter relating to any Accounts or Inventory of Borrower. Borrower shall
cooperate fully with Lender in an effort to facilitate and promptly conclude
such verification process.

(d) To expedite collection, Borrower shall endeavor in the first instance to
make collection of its Accounts for Lender. Lender shall have the right at all
times after the occurrence and during the continuance of an Event of Default to
notify (i) Account Debtors owing Accounts to Borrower other than
Medicaid/Medicare Account Debtors that their Accounts have been assigned to
Lender and to collect such Accounts directly in its own name and to charge
collection costs and expenses, including reasonable attorney’s fees, to
Borrower, and (ii) Medicaid/Medicare Account Debtors that Borrower has waived
any and all defenses and counterclaims it may have or could interpose in any
such action or procedure brought by Lender to obtain a court order recognizing
the collateral assignment or security interest and lien of Lender in and to any
Account or other Collateral and that Lender is seeking or may seek to obtain a
court order recognizing the collateral assignment or security interest and lien
of Lender in and to all Accounts and other Collateral payable by
Medicaid/Medicare Account Debtors.

(e) As and when determined by Lender in its sole discretion but not more often
than four (4) times per year prior to the occurrence and continuance of an Event
of Default, Lender will perform the searches described in clauses (i) and
(ii) below against Borrower (the results of which are to be consistent with
Borrower’s representations and warranties under this Agreement), all at
Borrower’s expense: (i) UCC searches with the Secretary of State of the
jurisdiction of organization of each Borrower and Guarantor and the Secretary of
State and local filing offices of each jurisdiction where each Borrower and/or
any Guarantors maintain their respective executive offices, a place of business
or assets; (ii) lien searches with the United States Patent and Trademark Office
and the United States Copyright Office; and (iii) judgment, federal tax lien and
corporate and partnership tax lien searches, in each jurisdiction searched under
clause (i) above.

(f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall provide prompt written notice to each Account Debtor (other than
Medicaid/Medicare Account Debtors) that Lender has been granted a lien and
security interest in, upon and to all Accounts applicable to such Account Debtor
and shall direct each Account Debtor to make payments to the appropriate Lockbox
Account, and Borrower hereby authorizes Lender, upon any failure to send such
notices and directions within ten (10) calendar days after the date of this
Agreement (or ten (10) calendar days after the Person becomes an Account
Debtor), to send any and all similar notices and directions to such Account
Debtors, and (iii) shall do anything further that may be lawfully required by
Lender to create and perfect Lender’s lien on any collateral and effectuate the
intentions of the Loan Documents. At Lender’s request, Borrower shall
immediately deliver or make arrangements to deliver to Lender all items for
which Lender must receive possession to obtain a perfected security interest and
all notes, certificates, and documents of title, Chattel Paper, warehouse
receipts, Instruments, and any other similar instruments constituting
Collateral.

2.13 Power of Attorney

Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrower (without requiring Lender to act as such) with full power
of substitution to do the following: (i) endorse the name of any such Person
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to such Person and constitute collections on
its or their Accounts; (ii) execute in the name of such Person any financing
statements, schedules, assignments, instruments, documents, and statements that
it is or they or are obligated to give Lender under any of the Loan Documents;
and (iii) do such other and further acts and deeds in the name of such Person
that Lender may deem necessary or desirable to enforce any Account or other
Collateral or to perfect Lender’s security interest or lien in any Collateral.
In addition, if any such Person breaches its obligation hereunder to direct
payments of Accounts or the proceeds of any other Collateral to the appropriate
Lockbox Account, Lender, as the irrevocably made, constituted and appointed true
and lawful attorney for such Person pursuant to this paragraph, may, by the
signature or other act of any of Lender’s officers or authorized signatories
(without requiring any of them to do so), direct any federal, state or private
payor or fiscal intermediary to pay proceeds of Accounts or any other Collateral
to the appropriate Lockbox Account.

              III.   INTEREST, FEES AND OTHER CHARGES
 
           
 
    3.1     Interest on the Revolving Facility

Commencing May 1, 2007, and continuing until the later of the expiration of the
Term and the Payment in Full and full performance of all of the Obligations and
termination of this Agreement interest on outstanding Advances under the
Revolving Facility shall be payable monthly in arrears on the first day of each
calendar month at an annual rate of Prime Rate plus 2.5% in accordance with the
procedures provided for in Section 2.7 and Section 2.4, provided however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest at any time hereunder, the Prime Rate shall be not less
than 4%, in each case calculated on the basis of a 360-day year and for the
actual number of calendar days elapsed in each interest calculation period. The
payment due under this Section 3.1 on May 1, 2007 shall include any accrued and
unpaid interest on outstanding Advances under the Revolving Facility existing
under the Second Restated Credit Agreement.

3.2 Interest on the Term Loan

Commencing May 1, 2007, and continuing until the later of the expiration of the
Term and the Payment in Full and full performance of all of the Obligations and
termination of this Agreement interest on the outstanding principal balance of
the Term Loan shall be payable monthly in arrears on the first day of each
calendar month at an annual rate of Prime Rate plus 1.0% in accordance with the
procedures provided for in Section 2.7 and Section 2.4., provided however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest at any time hereunder, the Prime Rate shall be not less
than 4%, in each case calculated on the basis of a 360-day year and for the
actual number of calendar days elapsed in each interest calculation period.
Advances under the Revolving Facility shall be made automatically for the
payment of Obligations under the Term Loan on the date when due to the extent
available and as provided for herein.

3.3 Commitment Fees and Amended and Restated Equity Participation Fee

(a) Borrower acknowledges that it is obligated to pay (and does hereby agree to
pay) the final installment of One Hundred Thousand Dollars ($100,000) in respect
of non-refundable restatement fee which Borrower agreed to pay under Section 3.1
of the Second Restated Credit Agreement on March 21, 2008. Borrower acknowledges
and agrees that such installment shall be immediately due and payable upon the
termination of this Agreement (whether at maturity, by reason of acceleration,
by notice of intention to prepay, by required prepayment or otherwise).

(b) In consideration of the making of the Term Loan, Borrower hereby agrees to
pay a non-refundable commitment fee in the amount of One Hundred Five Thousand
Dollars ($105,000) on the Restatement Date.

(c) In consideration of the making of the Term Loan, Borrower hereby agrees to
execute and deliver the Equity Participation Fee Agreement as of the Restatement
Date and obligated itself to pay the fee set forth therein in accordance with
the terms and conditions of the Equity Participation Fee Agreement.

3.4 Unused Line Fee

Borrower shall pay to Lender monthly an unused line fee (the “Unused Line Fee”)
in an amount equal to 0.04167% (per month) of the difference derived by
subtracting (i) the daily average amount of the balances under the Revolving
Facility outstanding during the preceding month, from (ii) the Facility Cap. The
Unused Line Fee shall be payable monthly in arrears on the first day of each
successive calendar month commencing May 1, 2007 (which monthly payment shall
include any accrued and unpaid Unused Line Fee existing under the Second
Restated Credit Agreement).

3.5 Collateral Management Fee

Borrower shall pay Lender as additional interest a monthly collateral management
fee (the “Collateral Management Fee”) equal to 0.0833% per month calculated on
the basis of the daily average amount of the balances under the Revolving
Facility outstanding during the preceding month. The Collateral Management Fee
shall be payable monthly in arrears on the first day of each successive calendar
month commencing May 1, 2007 (which monthly payment shall include any accrued
and unpaid Collateral Management Fee existing under the Second Restated Credit
Agreement).

3.6 Computation of Fees; Lawful Limits

All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrower hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.6 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

3.7 Default Rate of Interest

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 3.0% per annum (the “Default Rate”).

3.8 Acknowledgement of Joint and Several Liability

Each Borrower acknowledges that it is jointly and severally liable for all of
the Obligations under the Loan Documents. Each Borrower expressly understands,
agrees and acknowledges that (i) they are all affiliated entities by common
ownership, (ii) each Borrower desires to have the availability of one common
credit facility instead of separate credit facilities, (iii) each Borrower has
requested that Lender extend such a common credit facility on the terms herein
provided, (iv) Lender will be lending against, and relying on a lien upon, all
of Borrower’s assets even though the proceeds of any particular loan made
hereunder may not be advanced directly to a particular Borrower, (v) each
Borrower will nonetheless benefit by the making of all such loans by Lender and
the availability of a single credit facility of a size greater than each could
independently warrant, and (vi) all of the representations, warranties,
covenants, obligations, conditions, agreements and other terms contained in the
Loan Documents shall be applicable to and shall be binding upon each Borrower.

         
IV.
  CONDITIONS PRECEDENT
4.1  
Conditions to Advances on or after Restatement Date

The obligations of Lender to consummate the transactions contemplated herein and
to make Advances and Term Loan Draws on or after the Restatement Date are
subject to the satisfaction, in the sole judgment of Lender, of the following:

(a) (i) Borrower shall have delivered to Lender this Agreement and, if required
by Lender, amendments to, or confirmations of, any of the other Loan Documents,
each duly executed by an authorized officer of Borrower and the other parties
thereto;

(b) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received (i) a report of Uniform Commercial Code financing
statement, tax and judgment lien searches performed with respect to Borrower and
Guarantor, if any, in each jurisdiction determined by Lender in its sole
discretion, and such report shall show no Liens on the Collateral (other than
Permitted Liens), (ii) each document (including, without limitation, any Uniform
Commercial Code financing statement) required by any Loan Document or under law
or requested by Lender to be filed, registered or recorded to create or continue
in favor of Lender, a perfected first priority security interest upon the
Collateral, and (iii) evidence of each such filing, registration or recordation
and of the payment by Borrower of any necessary fee, tax or expense relating
thereto;

(c) Lender shall have received (i) the Charter and Good Standing Documents, all
in form and substance acceptable to Lender, (ii) a certificate of the corporate
secretary or assistant secretary of each Borrower dated the Restatement Date, as
to the incumbency and signature of the Persons executing this Agreement, in form
and substance acceptable to Lender, and (iii) the written legal opinion of
counsel for Borrower in form and substance satisfactory to Lender and its
counsel;

(d) Lender shall have received a certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer) of
each Borrower, in form and substance satisfactory to Lender (each, a “Solvency
Certificate”), certifying (i) the solvency of such Person after giving effect to
the transactions and the Indebtedness contemplated by the Loan Documents, and
(ii) as to such Person’s financial resources and ability to meet its obligations
and liabilities as they become due, to the effect that as of the Restatement
Date and after giving effect to such transactions and Indebtedness: (A) the
assets of such Person, at a Fair Valuation, exceed the total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person, and (B) no unreasonably small capital base with which to engage in
its anticipated business exists with respect to such Person;

(e) Lender shall have completed examinations, the results of which shall be
satisfactory in form and substance to Lender, of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of Borrower and Guarantor, and each such Person shall have
demonstrated to Lender’s satisfaction that (i) its operations comply, in all
respects deemed material by Lender, in its sole judgment, with all applicable
federal, state, foreign and local laws, statutes and regulations, (ii) its
operations are not the subject of any governmental investigation, evaluation or
any remedial action which could result in any expenditure or liability deemed
material by Lender, in its sole judgment, and (iii) it has no liability (whether
contingent or otherwise) that is deemed material by Lender, in its sole
judgment;

(f) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received such consents, approvals and agreements, including,
without limitation, any applicable Landlord Waivers and Consents with respect to
any and all leases set forth on Schedule 5.4, from such third parties as Lender
and its counsel shall determine are necessary or desirable with respect to
(i) the Loan Documents and/or the transactions contemplated thereby, and/or
(ii) claims against Borrower or Guarantor or the Collateral;

(g) Borrower shall be in compliance with Section 6.5, and Lender shall have
received copies of all insurance policies or binders, original certificates of
all insurance policies of Borrower confirming that they are in effect and that
the premiums due and owing with respect thereto have been paid in full and
naming Lender as loss payee or additional insured, as appropriate;

(h) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Restatement Date pursuant to the Loan Documents;

(i) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of Borrower) shall be satisfactory to Lender;

(j) Borrower shall have executed and filed an updated IRS Form 8821 with the
appropriate office of the Internal Revenue Service;

(k) Borrower shall have funded the Minimum Liquidity Amount into the Minimum
Liquidity Account; and

(l) Lender shall have received such other documents, certificates, information
or legal opinions as Lender may reasonably request, all in form and substance
reasonably satisfactory to Lender.

4.2 Conditions to Each Advance

The obligations of Lender to make any Advance are subject to the satisfaction,
in the Permitted Discretion of Lender, of the following additional conditions
precedent:

(a) Borrower shall have delivered to Lender a Borrowing Certificate for the
Advance executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date of such Advance
that the conditions contained in this Section 4.2 have been satisfied; provided,
however, that any determination as to whether the conditions contained in this
Section 4.2 and the other conditions set forth in this Agreement to Lender’s
obligation to make Advances have been satisfied shall be made by Lender in its
Permitted Discretion;

(b) each of the representations and warranties made by Borrower in or pursuant
to this Agreement shall be accurate, before and after giving effect to such
Advance, and no Default or Event of Default shall have occurred or be continuing
or would exist after giving effect to the Advance under the Revolving Facility
on such date;

(c) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed either the Availability or the Facility Cap;

(d) except as disclosed in the historical financial statements, there shall be
no liabilities or obligations with respect to Borrower of any nature whatsoever
which, either individually or in the aggregate, would reasonably be likely to
have a Material Adverse Effect; and

(e) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to such date pursuant to the Loan Documents.

4.3 Conditions to Term Loan Draws

In addition to the satisfaction of the conditions set forth in Section 4.1
hereof, the obligation of the Lender to make any Term Loan Draw for a Diabetes
Business Acquisition is subject to the satisfaction of the following conditions
precedent:

(a) Borrower shall have delivered to Lender a Borrowing Certificate for the Term
Loan Draw executed by an authorized officer of Borrower, which shall constitute
a representation and warranty by Borrower as of the Term Loan Borrowing Date of
such Term Loan Draw that the conditions contained in this Section 4.3 have been
satisfied; provided, however, provided, however, that any determination as to
whether the conditions contained in this Section 4.3 and the other conditions
set forth in this Agreement to Lender’s obligation to make Term Loan Draw have
been satisfied shall be made by Lender in its Permitted Discretion;

(b) each of the representations and warranties made by Borrower in or pursuant
to this Agreement shall be accurate, before and after giving effect to such Term
Loan Draw, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the Term Loan Draw on such
date;

(c) immediately after giving effect to the requested Term Loan Draw, the
aggregate outstanding principal amount of all Term Loan Draws shall not exceed
the Term Loan Amount;

(d) except as disclosed in the historical financial statements, there shall be
no liabilities or obligations with respect to Borrower of any nature whatsoever
which, either individually or in the aggregate, would reasonably be likely to
have a Material Adverse Effect;

(e) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to such date pursuant to the Loan Documents;

(f) All of the terms and conditions set forth in Section 7.4 shall have been
satisfied in form and substance satisfactory to the Lender (or waived in writing
by the Lender); and

(g) Borrower shall promptly take such actions, and execute and deliver such
documents, agreements and instruments as the Lender and its counsel shall
require to insure that the Lender obtain (subject to Permitted Liens) a first
priority perfected lien and security interest on any of the properties and
assets acquired by Borrower in connection with the proposed Diabetes Business
Acquisition, including but not being limited to uniform commercial code
financing statements and termination statements, all of the foregoing to be
acceptable to the Lender and its counsel.

V. REPRESENTATIONS AND WARRANTIES

Borrower, jointly and severally, represents and warrants as of the date hereof
and each Borrowing Date and Term Loan Borrowing Date as follows:

5.1 Organization and Authority

Each Borrower is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its state of formation.
Borrower (i) has all requisite corporate or limited liability company power and
authority to own its properties and assets and to carry on its business as now
being conducted and as contemplated in the Loan Documents, (ii) is duly
qualified to do business in every jurisdiction in which failure so to qualify
would reasonably be expected to have a Material Adverse Effect, and (iii) has
all requisite corporate or limited liability company power and authority (A) to
execute, deliver and perform the Loan Documents to which it is a party, (B) to
borrow hereunder, (C) to consummate the transactions contemplated under the Loan
Documents, and (D) to grant the Liens with regard to the Collateral pursuant to
the Security Documents to which it is a party. No Borrower is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is controlled by such an “investment company.”

5.2 Loan Documents

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
thereby, (i) have been duly authorized by all requisite action of each such
Person and have been duly executed and delivered by or on behalf of each such
Person; (ii) do not violate any provisions of (A) applicable law, statute, rule,
regulation, ordinance or tariff, (B) any order of any Governmental Authority
binding on any such Person or any of their respective properties, or (C) the
certificate of incorporation or bylaws (or any other equivalent governing
agreement or document) of any such Person, or any agreement between any such
Person and its respective stockholders, members, partners or equity owners or
among any such stockholders, members, partners or equity owners; (iii) are not
in conflict with, and do not result in a breach or default of or constitute an
event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any indenture, agreement or other
instrument to which any such Person is a party, or by which the properties or
assets of such Person are bound; (iv) except as set forth therein or Permitted
Liens, will not result in the creation or imposition of any Lien of any nature
upon any of the properties or assets of any such Person, and (v) except as set
forth on Schedule 5.2, do not require the consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person. When executed and delivered, each of the Loan Documents to which
Borrower is a party will constitute the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to
the effect of any applicable bankruptcy, moratorium, insolvency, reorganization
or other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity).

5.3 Subsidiaries, Capitalization and Ownership Interests

Except as listed on Schedule 5.3, Borrower has no Subsidiaries. NationsHealth
Supply, L.L.C. is presently inactive but has not been dissolved. Schedule 5.3
states the authorized and issued capitalization of Borrower, the number and
class of equity securities and/or ownership, voting or partnership interests
issued and outstanding of Borrower and the record and beneficial owners thereof
(including options, warrants and other rights to acquire any of the foregoing)
(provided however, beneficial ownership information for NationsHealth is not
required to be included in Schedule 5.3). The ownership or partnership interests
of each Borrower that is a limited partnership or a limited liability company
are not certificated, the documents relating to such interests do not expressly
state that the interests are governed by Article 8 of the Uniform Commercial
Code, and the interests are not held in a securities account. The outstanding
equity securities and/or ownership, voting or partnership interests of Borrower
have been duly authorized and validly issued and are fully paid and
nonassessable, and each Person listed on Schedule 5.3 owns beneficially and of
record all the equity securities and/or ownership, voting or partnership
interests it is listed as owning free and clear of any Liens other than Liens
created by the Security Documents. Schedule 5.3 also lists the directors,
members, managers and/or partners of Borrower. Except as listed on Schedule 5.3,
Borrower does not own an interest in, participate in or engage in any joint
venture, partnership or similar arrangements with any Person.

5.4 Properties

Borrower (i) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, all of its properties and assets, including the
Collateral, whether personal or real, subject to no transfer restrictions or
Liens of any kind except for Permitted Liens, and (ii) is in compliance in all
material respects with each lease to which it is a party or otherwise bound.
Schedule 5.4 lists all real properties (and their locations) owned or leased by
or to, and all other assets or property that are leased or licensed by, Borrower
and all leases (including leases of leased real property) covering or with
respect to such properties and assets and all warehouses, fulfillment houses or
other locations at which any of Borrower’s Inventory is located. Borrower enjoys
peaceful and undisturbed possession under all such leases and such leases are
all the leases necessary for the operation of such properties and assets, are
valid and subsisting and are in full force and effect. All warehouse,
fulfillment and other agreements relating to Borrower’s Inventory are in full
force and effect.

5.5 Other Agreements

Borrower is not (i) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would affect its
ability to execute and deliver, or perform under, any Loan Document or to pay
the Obligations, (ii) in default in the performance, observance or fulfillment
of any obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period would reasonably be expected to have a Material Adverse Effect, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period would reasonably be expected to have a Material
Adverse Effect; or (iii) a party or subject to any agreement, document or
instrument with respect to, or obligation to pay any, Management or Service Fee
with respect to, the ownership, operation, leasing or performance of any of its
business or any facility, nor is there any manager with respect to any such
facility.

5.6 Litigation

There is no action, suit, proceeding or investigation pending or, to their
knowledge, threatened against Borrower that (i) questions or could prevent the
validity of any of the Loan Documents or the right of Borrower to enter into any
Loan Document or to consummate the transactions contemplated thereby, (ii) would
reasonably be expected to be or have, either individually or in the aggregate,
any Material Adverse Change or Material Adverse Effect, or (iii) would
reasonably be expected to result in any Change of Control or other change in the
current ownership, control or management of Borrower. Borrower is not aware that
there is any basis for the foregoing. Borrower is not a party or subject to any
order, writ, injunction, judgment or decree of any Governmental Authority. There
is no action, suit, proceeding or investigation initiated by Borrower currently
pending. Borrower has no existing accrued and/or unpaid Indebtedness to any
Governmental Authority or any other governmental payor.

5.7 Hazardous Materials

Borrower is in compliance with all applicable Environmental Laws. Borrower has
not been notified of any action, suit, proceeding or investigation (i) relating
in any way to compliance by or liability of Borrower under any Environmental
Laws, (ii) which otherwise deals with any Hazardous Substance or any
Environmental Law, or (iii) which seeks to suspend, revoke or terminate any
license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Hazardous Substance, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

5.8 Potential Tax Liability; Tax Returns; Governmental Reports

(a) Except as disclosed in Schedule 5.8, Borrower (i) has not received any oral
or written communication from the Internal Revenue Service with respect to any
investigation or assessment relating to the Borrower directly, or relating to
any consolidated tax return which was filed on behalf of Borrower, (ii) is not
aware of any year which remains open pending tax examination or audit by the
IRS, and (iii) is not aware of any information that could give rise to an IRS
tax liability or assessment.

(b) Borrower (i) has filed all federal, state, foreign (if applicable) and local
tax returns and other reports which are required by law to be filed by Borrower,
and (ii) has paid all taxes, assessments, fees and other governmental charges,
including, without limitation, payroll and other employment related taxes, in
each case that are due and payable, except only for items that Borrower is
currently contesting in good faith with adequate reserves under GAAP, which
contested items are described on Schedule 5.8.

5.9 Financial Statements and Reports

All financial statements and financial information relating to Borrower that
have been or may hereafter be delivered to Lender by Borrower are accurate and
complete in all material respects and have been prepared in accordance with GAAP
consistently applied with prior periods. Borrower has no material obligations or
liabilities of any kind not disclosed in such financial information or
statements, and since the date of the most recent financial statements submitted
to Lender, there has not occurred any Material Adverse Change, Material Adverse
Effect or Liability Event or, to Borrower’s knowledge, any other event or
condition that would reasonably be expected to have a Material Adverse Effect or
cause or constitute a Liability Event.

5.10 Compliance with Law

Borrower (i) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to Borrower
and/or Borrower’s business, assets or operations, including, without limitation,
applicable requirements of the Standards for Privacy of Individually
Identifiable Health Information which were promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (as amended, and
collectively with the regulations promulgated thereunder, “HIPAA”), ERISA and
Healthcare Laws, and (ii) is not in violation of any order of any Governmental
Authority or other board or tribunal, except in the case of (i) and (ii) above
where noncompliance or violation could not reasonably be expected to have a
Material Adverse Effect. There is no event, fact, condition or circumstance
which, with notice or passage of time, or both, would constitute or result in
any noncompliance with, or any violation of, any of the foregoing, in each case
except where noncompliance or violation could not reasonably be expected to have
a Material Adverse Effect. Borrower has not received any notice that Borrower is
not in compliance in any respect with any of the requirements of any of the
foregoing. Borrower has (a) not engaged in any Prohibited Transactions as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, (b) not
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no funding requirements have been postponed or
delayed, (c) no knowledge of any amounts due but unpaid to the Pension Benefit
Guaranty Corporation, or of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation to institute proceedings under Title IV of
ERISA to terminate any of the employee benefit plans, (d) no fiduciary
responsibility under ERISA for investments with respect to any plan existing for
the benefit of Persons other than its employees or former employees, or (e) not
withdrawn, completely or partially, from any multi-employer pension plans so as
to incur liability under the MultiEmployer Pension Plan Amendments of 1980. With
respect to Borrower, there exists no event described in Section 4043 of ERISA,
excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty
(30) day notice period contained in 12 C.F.R. § 2615.3 has not been waived.
Borrower has maintained in all material respects all records required to be
maintained by the Joint Commission on Accreditation of Healthcare Organizations,
the Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the federal and state Medicare and Medicaid programs as required by
the Healthcare Laws and, to the best knowledge of Borrower, there are no
presently existing circumstances which would reasonably be expected to result in
material violations of the Healthcare Laws. There is no Liability Event.

5.11 Intellectual Property

Except as set forth on Schedule 5.11, Borrower does not own, license or utilize,
and is not a party to, any material patents, patent applications, trademarks,
trademark applications, service marks, registered copyrights, copyright
applications, copyrights, trade names, trade secrets, software or licenses
(collectively, the “Intellectual Property”).

5.12 Licenses and Permits; Labor

Borrower is in compliance with and has all Permits and Intellectual Property
necessary or required by applicable law or Governmental Authority for the
operation of its businesses except any of the foregoing which would not
reasonably be expected to have a Material Adverse Effect. All of the foregoing
are in full force and effect and not in known conflict with the rights of
others. Borrower is not (i) in breach of or default under the provisions of any
of the foregoing, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period would reasonably be
expected to have a Material Adverse Effect, (ii) a party to or subject to any
agreement, instrument or restriction that is so unusual or burdensome that it
might have a Material Adverse Effect, and/or (iii) and has not been, involved in
any labor dispute, strike, walkout or union organization which would reasonably
be expected to have a Material Adverse Effect.

5.13 No Default

There does not exist any Default or Event of Default or any event, fact,
condition or circumstance which, with the giving of notice or passage of time or
both, would constitute or result in a Default or Event of Default.

5.14 Disclosure

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains any untrue statement of
material fact or omits to state any fact necessary to make the statements
therein not materially misleading. There is no fact known to Borrower which has
not been disclosed to Lender in writing which would reasonably be expected to
have a Material Adverse Effect.

5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts

Except for Permitted Indebtedness, Borrower (i) has no outstanding Indebtedness,
(ii) is not subject or party to any mortgage, note, indenture, indemnity or
guarantee of, with respect to or evidencing any Indebtedness of any other
Person, or (iii) does not own or hold any equity or long-term debt investments
in, and does not have any outstanding advances to or any outstanding guarantees
for the obligations of, or any outstanding borrowings from, any Person. Borrower
has performed all material obligations required to be performed by Borrower
pursuant to or in connection with all Permitted Indebtedness and there has
occurred no breach, default or event of default under any document evidencing
any such items, including without limitation the MHR Subordinated Debt, or any
fact, circumstance, condition or event which, with the giving of notice or
passage of time or both, would constitute or result in a breach, default or
event of default thereunder. Schedule 5.15 sets forth all Indebtedness with a
maturity date during the Term, and identifies such maturity date.

5.16 Other Agreements

Except as set forth on Schedule 5.16 and Schedule 5.23, (i) there are no
existing or proposed agreements, arrangements, understandings or transactions
between Borrower and any of Borrower’s officers, members, managers, directors,
stockholders, partners, other interest holders, employees or Affiliates or any
members of their respective immediate families, and (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to Borrower’s knowledge, any
Affiliate of Borrower or any Person that competes with Borrower (except that any
such Persons may own stock in (but not exceeding two (2%) percent of the
outstanding capital stock of) any publicly traded company that may compete with
Borrower.

5.17 Insurance

Borrower has in full force and effect such insurance policies as are customary
in its industry and as may be required pursuant to Section 6.5 hereof. All such
insurance policies are listed and described on Schedule 5.17.

5.18 Names; Location of Offices, Records and Collateral

During the preceding five years, Borrower has not conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.18A. Borrower is the sole owner of all of its names listed on
Schedule 5.18A, and any and all business done and invoices issued in such names
are Borrower’s sales, business and invoices. Each trade name of Borrower
represents a division or trading style of Borrower. Borrower maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.18B, and all Accounts of Borrower arise, originate and are
located, and all of the Collateral, including Inventory, and all books and
records in connection therewith or in any way relating thereto or evidencing the
Collateral are located and shall only be located, in and at such locations. All
of the Collateral is located only in the continental United States.

5.19 Non-Subordination

The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

5.20 Accounts and Inventory

(a) In determining which Accounts are Eligible Receivables, Lender may rely on
all statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender (including, without limitation,
any Borrowing Certificate), (i) each Account of Borrower is genuine and in all
respects what it purports to be and is not evidenced by a judgment, (ii) each
Account of Borrower arises out of a completed, bona fide sale and delivery of
goods or rendering of Services by Borrower in the ordinary course of business
and in accordance with the terms and conditions of all purchase orders,
contracts, certifications, participations, certificates of need and other
documents relating thereto or forming a part of the contract between Borrower
and the Account Debtor, (iii) each Account of Borrower is for a liquidated
amount maturing as stated in a claim or invoice covering such sale of goods or
rendering of Services, a copy of which has been furnished or is available to
Lender, (iv) each Account of Borrower together with Lender’s security interest
therein, is not and will not be in the future (by voluntary act or omission by
Borrower), subject to any offset, lien, deduction, defense, dispute,
counterclaim or other adverse condition, is absolutely owing to Borrower and is
not contingent in any respect or for any reason (except Accounts owed or owing
by Medicaid/Medicare Account Debtors that may be subject to offset or deduction
under applicable law), (v) there are no facts, events or occurrences which in
any way impair the validity or enforceability of any Account of Borrower or tend
to reduce the amount payable thereunder from the face amount of the claim or
invoice and statements delivered to Lender with respect thereto, (vi) (A) to the
knowledge of Borrower, the Account Debtor under each Account of Borrower had the
capacity to contract at the time any contract or other document giving rise
thereto was executed and (B) to the knowledge of Borrower, each such Account
Debtor is solvent, (vii) to the knowledge of Borrower, there are no proceedings
or actions which are threatened or pending against any Account Debtor under any
Account of Borrower which might result in any Material Adverse Change in such
Account Debtor’s financial condition or the collectability thereof, (viii) each
Account of Borrower has been billed and forwarded to the Account Debtor for
payment in accordance with applicable laws and is in compliance and conformance
with any requisite procedures, requirements and regulations governing payment by
such Account Debtor with respect to such Account, and, if due from a
Medicaid/Medicare Account Debtor, is properly payable directly to Borrower,
(ix) Borrower has obtained and currently has all material Permits necessary in
the generation of each Account of Borrower, and (x) Borrower has disclosed to
Lender on each Borrowing Certificate the amount of all Accounts of Borrower for
which Medicare is the Account Debtor and for which payment has been denied and
subsequently appealed pursuant to the procedure described in the definition of
Eligible Receivables hereof. Borrower is pursuing all available appeals in
respect of such Accounts which Borrower usually and customarily appeals in the
ordinary course of its business.

(b) In determining which Inventory is Eligible Inventory, Lender may rely on all
statements and representations made by Borrower with respect to any Inventory.
Unless otherwise indicated in writing to Lender (including, without limitation,
any Borrowing Certificate), (i) Borrower has at all times maintained correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory in all material respects, Borrower’s cost therefore and daily
withdrawals therefrom and additions thereto; (b) has not removed any Inventory
from the locations set forth or permitted herein, except for sales of Inventory
in the ordinary course of Borrower’s business and except to move Inventory
directly from one location set forth or permitted herein to another such
location; (c) has produced, used, stored, shipped and maintained Inventory with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws (including the requirements
of the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (d) except as set forth on
Schedule 5.20, has not sold Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate Borrower to
repurchase such Inventory; (e) has kept Inventory in good and marketable
condition; and (f) has not acquired or accepted any Inventory on consignment or
approval except as set forth on Schedule 5.20 and (g) has not permitted
Inventory to be subject to any Lien except Liens in favor of Lender.

5.21 Healthcare

Without limiting or being limited by any other provision of any Loan Document,
Borrower has timely filed or caused to be filed all cost and other reports of
every kind required under any Healthcare Laws or any provider or other agreement
relating to Borrower’s participation in Medicare or Medicaid programs. Subject
to subsection (a)(x) of Section 5.20, there are no claims, actions or appeals
pending (and Borrower has not filed any claims or reports which could reasonably
result in any such claims, actions or appeals) before any commission, board or
agency or other Governmental Authority, including, without limitation, any
intermediary or carrier, the Provider Reimbursement Review Board or the
Administrator of the Centers for Medicare and Medicaid Services, with respect to
any state or federal Medicare or Medicaid cost reports or claims filed by
Borrower, or any disallowance by any commission, board or agency or other
Governmental Authority in connection with any audit of such cost reports. No
validation review or program integrity review related to Borrower or the
consummation of the transactions contemplated herein or to the Collateral have
been conducted by any commission, board or agency or other Governmental
Authority in connection with the Medicare or Medicaid programs, and to the
knowledge of Borrower, no such reviews are scheduled, pending or threatened
against or affecting any of the providers, any of the Collateral or the
consummation of the transactions contemplated hereby.

5.22 Survival

Borrower makes the representations and warranties contained herein with the
knowledge and intention that Lender is relying and will rely thereon. All such
representations and warranties will survive the execution and delivery of this
Agreement and the making of the Advances under the Revolving Facility and any
Term Loan Draws.



  5.23   MHR Subordinated Debt and Employment Agreements

(a) Except as set forth on Schedule 5.23, no Borrower is in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in the MHR Subordinated Note or any of the documents, agreements and
instruments executed and delivered in connection therewith, nor is there any
event, fact, condition or circumstance which, with notice or passage of time or
both, would constitute or result in a conflict, breach, default or event of
default under any of the foregoing which, if not remedied within any applicable
grace or cure period could reasonably be expected to have a Material Adverse
Effect. There does not exist any default or event of default or any event, fact,
condition or circumstance, which, with the giving of notice or passage of time
or both, would constitute or result in a default or event of default on the part
of any Borrower in connection with the MHR Subordinated Note. No amendment or
modification has been made to the MHR Subordinated Note or any of the documents,
agreements and instruments executed and delivered in connection therewith.

(b) No Borrower is in default in the performance, observance or fulfillment of
any obligation, covenant or condition contained in any Employment Agreement, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time or both, would constitute or result in a conflict, breach,
default or event of default under any of the foregoing which, if not remedied
within any applicable grace or cure period could reasonably be expected to have
a Material Adverse Effect on any Employment Agreement. No amendment or
modification has been made to any Employment Agreement which has not been
provided to Lender. No Employment Agreement has been terminated or, to
Borrower’s knowledge, threatened with termination.



VI.   AFFIRMATIVE COVENANTS

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations and termination of this Agreement:



  6.1   Financial Statements, Borrowing Certificate, Financial Reports and Other
Information

(a) Financial Reports. In addition to providing the Borrowing Certificate in
accordance with Section 2.4, Borrower shall furnish to Lender (i) as soon as
available and in any event within ninety (90) calendar days after the end of
each fiscal year of Borrower (or such earlier date required by the laws,
regulations and rules of the Securities and Exchange Commission), audited annual
consolidated and consolidating financial statements of Borrower, including the
notes thereto, consisting of a consolidated and consolidating balance sheet at
the end of such completed fiscal year and the related consolidated and
consolidating statements of income, retained earnings, cash flows and owners’
equity for such completed fiscal year, which financial statements shall be
prepared and certified without qualification by an independent certified public
accounting firm satisfactory to Lender and accompanied by related management
letters, if available, and (ii) as soon as available and in any event within
thirty (30) calendar days after the end of each calendar month, unaudited
consolidated and consolidating financial statements of Borrower consisting of a
balance sheet and statements of income, retained earnings, cash flows and
owners’ equity as of the end of the immediately preceding calendar month. All
such financial statements shall be prepared in accordance with GAAP consistently
applied with prior periods. With each such financial statement, Borrower shall
also deliver a certificate of its chief financial officer in substantially the
form of Exhibit B hereto (a “Compliance Certificate”) stating that (A) such
person has reviewed the relevant terms of the Loan Documents and the condition
of Borrower, (B) no Default or Event of Default has occurred or is continuing,
or, if any of the foregoing has occurred or is continuing, specifying the nature
and status and period of existence thereof and the steps taken or proposed to be
taken with respect thereto, and (C) Borrower is in compliance with all financial
covenants attached as Annex I hereto. Such certificate shall be accompanied by
the calculations necessary to show compliance with the financial covenants in a
form satisfactory to Lender and shall also set forth any payments made in
respect of Permitted Subordinated Debt as permitted under any Subordination
Agreement applicable thereto.

(b) Other Materials. Borrower shall furnish to Lender as soon as available, and
in any event within ten (10) calendar days after the preparation or issuance
thereof or at such other time as set forth below: (i) copies of such financial
statements (other than those required to be delivered pursuant to
Section 6.1(a)) prepared by, for or on behalf of Borrower and any other notes,
reports and other materials related thereto, including, without limitation, any
pro forma financial statements, (ii) any reports, returns, information, notices
and other materials that Borrower shall send to its stockholders, members,
partners or other equity owners at any time, (iii) all Medicare and Medicaid
cost reports and other documents and materials filed by Borrower and any other
reports, materials or other information regarding or otherwise relating to
Medicaid or Medicare prepared by, for or on behalf of Borrower, including,
without limitation, (A) copies of licenses and permits required by any
applicable federal, state, foreign or local law, statute ordinance or regulation
or Governmental Authority for the operation of its business, (B) Medicare and
Medicaid provider numbers and agreements, (C) state surveys pertaining to any
healthcare facility operated, owned or leased by Borrower or any of its
Affiliates or Subsidiaries, and (D) participating agreements relating to medical
plans, (iv) (A) within fifteen (15) calendar days (thirty (30) calendar days in
the case of the first four (4) months following the Restatement Date) (after the
end of each calendar month for such month, a summary report of the status of all
payments, denials and appeals of all Medicare and/or Medicaid Accounts and
accounts receivable and account payable aging schedule and (B), within thirty
(30) calendar days after the end of each calendar month for such month, a sales
and collection report, including a report of sales, credits issued and
collections received, all such reports showing a reconciliation to the amounts
reported in the monthly financial statements, (v) promptly upon receipt thereof,
copies of any reports submitted to Borrower by its independent accountants in
connection with any interim audit of the books of such Person or any of its
Affiliates and copies of each management control letter provided by such
independent accountants, (vi) within fifteen (15) calendar days after the
execution thereof, a copy of any contracts with the federal government or with a
Governmental Authority in the State of New York, Vermont or Washington, and
(vii) such additional information, documents, statements, reports and other
materials as Lender may reasonably request from a credit or security perspective
or otherwise from time to time.

(c) Notices. Borrower shall promptly, and in any event within three (3) calendar
days after Borrower or any authorized officer of Borrower obtains knowledge
thereof, notify Lender in writing of (i) any pending or threatened litigation,
suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by or against Borrower or
otherwise affecting or involving or relating to Borrower or any of their
property or assets to the extent (A) the amount in controversy exceeds $30,000,
or (B) to the extent any of the foregoing seeks injunctive or declarative
relief, (ii) any Default or Event of Default, which notice shall specify the
nature and status thereof, the period of existence thereof and what action is
proposed to be taken with respect thereto, (iii) any other development, event,
fact, circumstance or condition that would reasonably be likely to have a
Material Adverse Effect, in each case describing the nature and status thereof
and the action proposed to be taken with respect thereto, (iv) any notice
received by Borrower from any payor of a claim, suit or other action such payor
has, claims or has filed against Borrower in an amount exceeding $30,000,
(v) any matter(s) affecting the value, enforceability or collectability of any
of the Collateral, including, without limitation, claims or disputes in the
amount of $30,000 or more, singly or in the aggregate, in existence at any one
time, (vi) any notice given by Borrower to any other lender of Borrower, which
notice to Lender shall be accompanied by a copy of the applicable notice given
to the other Lender, (vii) receipt of any notice or request from any
Governmental Authority or governmental payor regarding any liability or claim of
liability (other than notices received from any Governmental Authority in
connection the usual and customary processing of claims by Borrower in the
ordinary course of business), (viii) any notice given by or received by Borrower
regarding any default, noncompliance, proposed termination, waiver or consent
under the MHR Subordinated Note, the Employment Agreements, or the CIGNA
Strategic Agreement, and/or (ix) any Account becoming evidenced or secured by an
Instrument or Chattel Paper.

(d) Consents. Borrower shall obtain and deliver from time to time all required
consents, approvals and agreements from such third parties as Lender shall
determine are necessary or desirable in its sole discretion, each of which must
be satisfactory to Lender in its sole discretion, with respect to (i) the Loan
Documents and the transactions contemplated thereby, (ii) claims against
Borrower or the Collateral, and/or (iii) any agreements, consents, documents or
instruments to which Borrower is a party or by which any properties or assets of
Borrower or any of the Collateral is or are bound or subject, including, without
limitation, Landlord Waivers and Consents with respect to leases and Warehouse
Waivers and Consents with respect to warehouse, fulfillment and similar
agreements.

(e) Operating Budget. Borrower shall furnish to Lender on or prior to the
Restatement Date and for each fiscal year of Borrower thereafter not later than
the earlier of (i) thirty (30) calendar days after the end of each fiscal year
or (ii) thirty (30) calendar days after the same is available, consolidated and
consolidating month by month projected operating budgets, annual projections,
profit and loss statements, balance sheets and cash flow reports of and for
Borrower for such upcoming fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), in each case prepared in accordance with GAAP consistently applied
with prior periods.

(f) Non-Compliance Fee. To the extent any of the foregoing items in this Section
6.1 are not delivered to Lender on a timely basis, Borrower shall be obligated
to Lender for a daily fee equal to the greater of (i) $500, or (ii) five
one-hundredths of one percent (0.05%) of the then current outstanding principal
balance of the Obligations, for each day until such item is delivered to Lender,
whether or not a Default or Event of Default occurs or is declared, provided
that nothing shall prevent Lender from considering any failure to comply with
the terms of this Section 6.1 to be a Default or an Event of Default.

6.2 Payment of Obligations

Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loans, Advances and all other Obligations.

6.3 Conduct of Business and Maintenance of Existence and Assets

Borrower shall (i) conduct its business in accordance with good business
practices customary to the industry, (ii) engage principally in the same or
similar lines of business substantially as heretofore conducted, (iii) collect
its Accounts in the ordinary course of business, (iv) maintain all of its
material properties, assets and equipment used or useful in its business in good
repair, working order and condition (normal wear and tear excepted and except as
may be disposed of in the ordinary course of business and in accordance with the
terms of the Loan Documents and otherwise as determined by Borrower using
commercially reasonable business judgment), (v) from time to time to make all
necessary or desirable repairs, renewals and replacements thereof, as determined
by Borrower using commercially reasonable business judgment, (vi) maintain and
keep in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be expected to have a Material Adverse Effect;
and (vii) remain in good standing and maintain operations in all jurisdictions
in which currently located, except where the failure to maintain such good
standing could not reasonably be expected to have a Material Adverse Effect.

6.4 Compliance with Legal and Other Obligations

Borrower shall (i) comply in all material respects with all laws, statutes,
rules, regulations, ordinances and tariffs of all Governmental Authorities
applicable to it or its business, assets or operations, including applicable
requirements of the Standards for Privacy of Individually Identifiable Health
Information which were promulgated pursuant to HIPAA; (ii) pay all taxes,
assessments, fees, governmental charges, claims for labor, supplies, rent and
all other obligations or liabilities of any kind, except liabilities being
contested in good faith and against which adequate reserves have been
established in accordance with GAAP, (iii) perform in accordance with its terms
each contract, agreement or other arrangement to which it is a party or by which
it or any of the Collateral is bound, except where the failure to comply, pay or
perform would not reasonably be expected to have a Material Adverse Effect,
(iv) maintain and comply with all material Permits necessary to conduct its
business and comply with any new or additional requirements that may be imposed
on it or its business, and (v) properly file all Medicaid/Medicare cost reports.

6.5 Insurance

Borrower shall (i) comply in all material respects with all laws, statutes,
rules, regulations, ordinances and tariffs of all Governmental Authorities
applicable to it or its business, assets or operations, including applicable
requirements of the Standards for Privacy of Individually Identifiable Health
Information which were promulgated pursuant to HIPAA; (ii) pay all taxes,
assessments, fees, governmental charges, claims for labor, supplies, rent and
all other obligations or liabilities of any kind, except liabilities being
contested in good faith and against which adequate reserves have been
established in accordance with GAAP, (iii) perform in accordance with its terms
each contract, agreement or other arrangement to which it is a party or by which
it or any of the Collateral is bound, except where the failure to comply, pay or
perform would not reasonably be expected to have a Material Adverse Effect,
(iv) maintain and comply with all material Permits necessary to conduct its
business and comply with any new or additional requirements that may be imposed
on it or its business, and (v) properly file all Medicaid/Medicare cost reports.

6.6 True Books

Borrower shall (i) keep true, complete and accurate books of record and account
in accordance with commercially reasonable business practices in which true and
correct entries are made of all of its and their dealings and transactions in
all material respects; and (ii) set up and maintain on its books such reserves
as may be required by GAAP with respect to doubtful accounts and all taxes,
assessments, charges, levies and claims and with respect to its business, and
include such reserves in its quarterly as well as year end financial statements.

6.7 Inspection; Periodic Audits

Borrower shall permit the representatives of Lender, at the expense of Borrower,
from time to time during normal business hours upon reasonable notice, to
(i) visit and inspect any of its offices or properties or any other place where
Collateral is located to inspect the Collateral and/or to examine or audit all
of its books of account, records, reports and other papers (but not more often
than four (4) times per year so long as no Default or Event of Default exists),
(ii) make copies and extracts therefrom, and (iii) discuss its business,
operations, prospects, properties, assets, liabilities, condition and/or
Accounts and Inventory with its officers and independent public accountants (and
by this provision such officers and accountants are authorized to discuss the
foregoing).

6.8 Further Assurances; Post Closing

At Borrower’s cost and expense, Borrower shall (i) take such further actions,
obtain such consents and approvals and duly execute and deliver such further
agreements, assignments, instructions or documents as Lender may request with
respect to the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, and (ii) without limiting
and notwithstanding any other provision of any Loan Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 6.8.

6.9 Payment of Indebtedness

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by Borrower in accordance with GAAP to the
satisfaction of Lender in its sole discretion.

6.10 Lien Searches

If Liens other than Permitted Liens exist, Borrower immediately shall take,
execute and deliver all actions, documents and instruments necessary to release
and terminate such Liens.

6.11 Use of Proceeds

Borrower shall use the proceeds from the Revolving Facility only for the
purposes set forth in Section 2.1(a) and the proceeds of the Term Loan only for
the purposes set forth in Section 2.5.

6.12 Collateral Documents; Security Interest in Collateral

Borrower shall (i) execute, obtain, deliver, file, register and/or record any
and all financing statements, continuation statements, stock powers, instruments
and other documents, or cause the execution, filing, registration, recording or
delivery of any and all of the foregoing, that are necessary or required under
law or otherwise or reasonably requested by Lender to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect the pledge of the Collateral to Lender
and Lender’s perfected first priority Lien on the Collateral (and Borrower
irrevocably grants Lender the right, at Lender’s option, to file any or all of
the foregoing), (ii) within two business days of learning thereof, report to
Lender any reclamation, return or repossession of goods in excess of $10,000
(individually or in the aggregate), and (iii) defend the Collateral and Lender’s
perfected first priority Lien thereon against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to Lender,
and pay all reasonable costs and expenses (including, without limitation,
reasonable in-house documentation and diligence fees and legal expenses and
reasonable attorneys’ fees and expenses) in connection with such defense, which
may at Lender’s discretion be added to the Obligations.

6.13 Right of First Refusal

If at any time any Borrower or Guarantor (each, a “Credit Party”) or any of
their respective Subsidiaries or Affiliates receives from a third party an
offer, term sheet or commitment or makes a proposal accepted by any Person
(each, an “Offer”) which provides for any type of financing (other than an
offering of common stock or other equity securities which do not contain or
enjoy any debt or debt-like rights or features, which are not convertible or
exchangeable into debt or debt-like instruments or which may otherwise be
characterized, whether for accounting, income tax or any other purposes, as
debt) to or for a Credit Party or any of its Affiliates, such Credit Party, on
behalf of itself or such Affiliate, shall immediately notify such third party
making the offer of Lender’s rights under this Section 6.13, and further shall
immediately notify Lender of the Offer in writing (including all material terms
of the Offer). Lender shall have thirty (30) calendar days after Receipt of such
notice (the “Option Period”) to agree to provide similar financing in the place
of such Person upon substantially the same terms and conditions (or terms more
favorable to such Credit Party or Affiliate) as set forth in the Offer. Lender
shall notify Credit Party or Affiliate in writing of Lender’s acceptance of the
Offer pursuant hereto (the “Acceptance Notice”), in which case Credit Party
shall obtain, or shall cause Affiliate to obtain, such financing from Lender and
shall not accept the Offer from such other Person. If no Acceptance Notice has
been Received from Lender within the Option Period, Credit Party or Affiliate
may consummate the Offer with the other Person on the terms and conditions set
forth in the Offer (the “Transaction”); provided, however, that none of
foregoing or any failure by Lender to issue an Acceptance Notice shall be
construed as a waiver of any of the terms, covenants or conditions of any of the
Loan Documents. If the Transaction is not consummated on the terms set forth in
the Offer or with the Person providing the Offer or during the ninety
(90) calendar day period following the expiration of the Option Period, Credit
Party shall not be permitted, and shall not permit its Affiliate, to consummate
the Transaction without again complying with this Section 6.13. The provisions
of this Section 6.13 shall survive the payment in full of the Obligations and
termination of this Agreement for a period of six months. For purposes of this
Section 6.13, “Lender” shall include CapitalSource Finance LLC and any of its
parents, subsidiaries or Affiliates. The provisions of this Section 6.13 shall
not apply to any Offer to an Affiliate of any Borrower or Guarantor (or any of
their respective Subsidiaries or Affiliates (other than the Affiliate receiving
the Offer)) if such financing is intended to be used solely for a business
conducted by or to be conducted by such Affiliate which is unrelated to the
business of any such Borrower or Guarantor (or any such respective Subsidiaries
or Affiliates) as such business exists from time to time or may result from any
acquisition, merger or similar transaction how so ever structured which is the
subject of the Offer.

6.14 Taxes and Other Charges

(a) All payments and reimbursements to Lender made under any Loan Document shall
be free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender’s net income or franchise. If Borrower shall be required by law to
deduct any such amounts from or in respect of any sum payable under any Loan
Document to Lender, then the sum payable to Lender shall be increased as may be
necessary so that, after making all required deductions, Lender receives an
amount equal to the sum it would have received had no such deductions been made.
Notwithstanding any other provision of any Loan Document, if at any time after
the Restatement Date (i) any change in any existing law, regulation, treaty or
directive or in the interpretation or application thereof, (ii) any new law,
regulation, treaty or directive enacted or any interpretation or application
thereof, or (iii) compliance by Lender with any request or directive (whether or
not having the force of law) from any Governmental Authority: (A) subjects
Lender to any tax, levy, impost, deduction, assessment, charge or withholding of
any kind whatsoever with respect to any Loan Document, or changes the basis of
taxation of payments to Lender of any amount payable thereunder (except for net
income taxes, or franchise taxes imposed in lieu of net income taxes, imposed
generally by federal, state or local taxing authorities with respect to interest
or commitment fees or other fees payable hereunder or changes in the rate of tax
on the overall net income of Lender), or (B) imposes on Lender any other
condition or increased cost in connection with the transactions contemplated
thereby or participations therein; and the result of any of the foregoing is to
increase the cost to Lender of making or continuing any Loan hereunder or to
reduce any amount receivable hereunder, then, in any such case, Borrower shall
promptly pay to Lender any additional amounts necessary to compensate Lender, on
an after-tax basis, for such additional cost or reduced amount as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 6.14 it shall promptly (but in any event within ninety (90) days of
becoming aware thereof) notify Borrower of the event by reason of which Lender
has become so entitled and a detailed calculation thereof, and each such notice
of additional amounts payable pursuant to this Section 6.14 submitted by Lender
to Borrower shall, absent manifest error, be final, conclusive and binding for
all purposes.

(b) Borrower shall promptly, and in any event within five (5) Business Days
after Borrower or any authorized officer of Borrower obtains knowledge thereof,
notify Lender in writing of any oral or written communication from the Internal
Revenue Service or otherwise with respect to any (i) tax investigations,
relating to the Borrower directly, or relating to any consolidated tax return
which was filed on behalf of Borrower, (ii) notices of tax assessment or
possible tax assessment, (iii) years that are designated open pending tax
examination or audit, and (iv) information that could give rise to an IRS tax
liability or assessment.

6.15 Payroll Taxes

Without limiting or being limited by any other provision of any Loan Document,
Borrower at all times shall retain and use a Person acceptable to Lender to
process, manage and pay its payroll taxes and shall cause to be delivered to
Lender within ten (10) calendar days after the end of each calendar month a
report of its payroll taxes for the immediately preceding calendar month and
evidence of payment thereof. Lender acknowledges that ADP is an acceptable
company engaged by Borrower to process, manage and pay its payroll taxes as of
the Restatement Date. Borrower acknowledges that in the event Borrower wishes to
remove ADP as the company engaged to process, manage and pay its payroll taxes,
it will not do so until such time that Lender has consented in writing to such
change, which consent will not be unreasonably withheld.

6.16 Inventory Covenants

With respect to the Inventory, Borrower: (a) shall at all times maintain
inventory records reasonably satisfactory to Lender, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory, Borrower’s cost therefore and daily withdrawals therefrom and
additions thereto; (b) shall not remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Lender, which
consent shall not be unreasonably denied or delayed, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) shall produce, use, store, ship and maintain the Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (e) shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory except as set forth on
Schedule 5.20; (f) shall keep the Inventory in good and marketable condition;
and (g) shall not, without prior written notice to Lender, acquire or accept any
Inventory on consignment or approval except as set forth on Schedule 5.20.



  6.17   Diabetes Customer List Covenants.

(a) Borrower shall at all times maintain true, complete and accurate list of all
Diabetes Customers in a form and manner reasonably acceptable to the Lender (the
“Diabetes Customer List”).

(b) Borrower shall not later than (i) thirty (30) days after the end of each
calendar quarter during the Term, (ii) following the closing by Borrower of a
Diabetes Business Acquisition under Section 7.4 having a purchase price in
excess of $1,000,000 or (iii) immediately upon the written request of the Lender
deliver to the Escrow Agent in the manner set forth in the Escrow Agreement
(which shall include the transmission thereof in a sealed envelope or other
package) true and correct copies of the Diabetes Customer List maintained by
Borrower as of such time in either (a) hard-copy paper print-out or (b) a
readable, electronic format on CD or other electronic media in a form acceptable
to the Lender but containing, at a minimum for each Diabetes Customer, patient
name and address, billing and payor information, patient number, date and amount
of last shipment and cumulative balance of all shipments. Lender acknowledges
that the Escrow Agent shall execute and deliver a business associate agreement
in a form mutually agreeable to Lender and Borrower.

(c) At the written request of Lender, Borrower shall promptly (but in any event
within 15 Business Days following its Receipt of such written request) commence
to cause an appraisal to be made of the Diabetes Customer List during the Term
in its Permitted Discretion, which appraisal shall be completed in a reasonable
time period, be at the cost and expense of Borrower in furtherance of its
healthcare operations and be conducted by an appraiser acceptable to Lender;
provided that as long as no Event of Default shall have occurred and be
continuing such an appraisal shall not be required to be obtained on more than
one occasion during any period of twelve (12) consecutive calendar months.
Lender acknowledges that the appraiser shall execute and deliver a business
associate agreement in a form mutually agreeable to Lender and Borrower and any
disclosures to be made by such appraiser of information subject to HIPAA to
Lender shall be in compliance with such business associate agreement.

(d) At the written request of Lender, Borrower shall promptly (but in any event
within 15 Business Days following its Receipt of such written request) (but not
more than twice during any period of twelve (12) consecutive calendar months
unless a Default or Event of Default shall have occurred) engage Borrower’s
independent certified public accounting firm or such other independent auditor
selected by Borrower and reasonably acceptable to Lender, in furtherance of
Borrower’s healthcare operations, to perform an audit (or similar agreed upon
procedure) of the Diabetes Customer List in the possession of the Escrow Agent
to confirm that (i) the Diabetes Customer List is the same list of customers in
the possession of Borrower (excepting additions of Diabetes Customers thereto
since the date of the submission of the last Diabetes Customer List to the
Escrow Agent) and (ii) the information contained therein is true, accurate and
complete and in conformance with the applicable provisions of this Agreement.
Any such audits shall be completed in a reasonable period of time and be at the
cost and expense of Borrower. Lender acknowledges that the auditor shall execute
and deliver a business associate agreement in a form mutually agreeable to
Lender and Borrower and shall not make any disclosures of “protected health
information” as defined by HIPAA to Lender.

(e) Borrower acknowledges and agrees that the Diabetes Customer List, whether
now existing or hereinafter acquired or arising, constitutes a part of the
Collateral granted to Lender under this Agreement.

(f) Once all of the Obligations have been fully performed and indefeasibly paid
in full in cash and this Agreement shall have been terminated, Lender shall
deliver a joint written notification promptly to the Escrow Agent to terminate
the Escrow Agreement and have the Diabetes Customer List then held in escrow to
be returned to Borrower or as otherwise instructed by Borrower in writing.

6.18 US Bio Reserve

Borrower shall establish the US Bio Reserve in the amounts and at the times set
forth in the definition of the term “US Bio Reserve” and shall maintain such US
Bio Reserve at all times until the US Bio Note has been paid in full.

6.19 Minimum Liquidity Account

Contemporaneously with the execution of this Agreement, as additional security
for the payment and performance of the Obligations, Borrower shall deposit with
an FDIC insured bank (or other financial or investment institution) reasonably
acceptable to Lender the amount of One Million Five Hundred Thousand Dollars
($1,500,000) if in the form of cash or Cash Equivalents (One Million Eight
Hundred Seventy Five Thousand Dollars ($1,875,000) if in the form of securities
which do not constitute Cash Equivalents) (the “Minimum Liquidity Amount”) to be
placed into a depository or investment account (“Minimum Liquidity Account") in
which Lender shall have a first priority lien and security interest pursuant to
an account control agreement acceptable to Lender and its legal counsel.
Notwithstanding anything contained in the Loan Documents to the contrary, upon
the occurrence and during the continuance of an Event of Default Lender may
apply amounts held in the Minimum Liquidity Account to the Obligations at such
times and in such amounts as Lender shall from time to time determine in its
sole and absolute discretion. Borrower understands and agrees that,
notwithstanding the establishment of the Minimum Liquidity Account, all proceeds
of the Term Loan Draw made on the Restatement Date to fund the Minimum Liquidity
Amount shall have been and shall be considered fully disbursed and shall bear
interest and be payable on the terms provided in this Agreement.



VII.   NEGATIVE COVENANTS

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
of the Obligations and termination of this Agreement:



  7.1   Financial Covenants

Borrower shall not violate the financial covenants set forth on Annex I to this
Agreement, which is incorporated herein and made a part hereof.



  7.2   Permitted Indebtedness

Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness”): (i) Indebtedness
under the Loan Documents, (ii) any Indebtedness set forth on Schedule 7.2,
(iii) Capitalized Lease Obligations incurred after April 30, 2004 and
Indebtedness incurred pursuant to purchase money Liens permitted by
Section 7.3(v), provided that the aggregate amount of such Capitalized Lease
Obligations and purchase money indebtedness outstanding at any time shall not
exceed $150,000, (iv) Indebtedness in connection with advances made by a
stockholder in order to cure any default of the financial covenants set forth on
Annex I; provided, however, that such Indebtedness shall be on an unsecured
basis, subordinated in right of repayment and remedies to all of the Obligations
and to all of Lender’s rights pursuant to a subordination agreement in form and
substance satisfactory to Lender; (v) accounts payable to trade creditors and
current operating expenses (other than for borrowed money) which are not aged
more than 120 calendar days from the billing date or more than 30 days from the
due date, in each case incurred in the ordinary course of business and paid
within such time period, unless the same are being contested in good faith and
by appropriate and lawful proceedings and such reserves, if any, with respect
thereto as are required by GAAP and deemed adequate by Borrower’s independent
accountants shall have been reserved; (vi) borrowings incurred in the ordinary
course of business and not exceeding $10,000 individually or in the aggregate
outstanding at any one time, provided, however, that such Indebtedness shall be
on an unsecured basis, subordinated in right of repayment and remedies to all of
the Obligations and to all of Lender’s rights pursuant to a subordination
agreement in form and substance satisfactory to Lender; (vii) Permitted
Subordinated Debt or Indebtedness to US Bioservices Corporation evidenced by the
US Bio Note as permitted under the Joint Venture Dissolution Consent and
(viii) Indebtedness consisting of unsecured Deferred Purchase Price Obligations
not to exceed $250,000 outstanding at any time; provided, however, that the
deposit of monies in escrow or the establishment of holdbacks for purchase price
adjustments shall not be deemed to constitute security for such Indebtedness and
the amount thereof shall not be included in the computation of the foregoing
$250,000 allowance. Borrower shall not make prepayments on any existing or
future Indebtedness in excess of $10,000 to any Person other than to Lender or
to the extent specifically permitted by this Agreement or any subsequent
agreement between Borrower and Lender.

7.3 Permitted Liens

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral, or any of its properties or assets
or any of its authorized but unissued or treasury shares, securities or other
equity or ownership or partnership interests, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”): (i) Liens
under the Loan Documents or otherwise arising in favor of Lender, (ii) Liens
imposed by law for taxes (other than payroll taxes), assessments or charges of
any Governmental Authority for claims not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained by such Person in
accordance with GAAP to the satisfaction of Lender in its sole discretion, (iii)
(A) statutory Liens of landlords (provided that any such landlord has executed a
Landlord Waiver and Consent in form and substance satisfactory to Lender) and of
carriers, warehousemen (provided that any such warehousemen have executed a
Warehouse Waiver and Consent in form and substance satisfactory to Lender),
mechanics, materialmen, and (B) other Liens imposed by law or that arise by
operation of law in the ordinary course of business from the date of creation
thereof, in each case only for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained by such Person in
accordance with GAAP to the satisfaction of Lender in its sole discretion,
(iv) Liens (A) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing Indebtedness
permitted under Section 7.2(iii), or (B) in connection with the purchase by such
Person of equipment in the normal course of business, provided that such
payables shall not exceed any limits on Indebtedness provided for herein and
shall otherwise be Permitted Indebtedness hereunder, (vi) Liens securing the MHR
Subordinated Debt, and (vii) Liens disclosed on Schedule 7.3; provided, that the
Lien in favor of Gilbraltar Bank, FSB shall not extend to any additional
collateral or secure any Indebtedness in excess of $300,000.

7.4 Investments; New Facilities or Collateral; Subsidiaries

Borrower, directly or indirectly, shall not (i) purchase, own, hold, invest in
or otherwise acquire obligations or stock or securities of, or any other
interest in, or all or substantially all of the assets of, any Person or any
joint venture, or (ii) make or permit to exist any loans, advances or guarantees
to or for the benefit of any Person or assume, guarantee, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of any other Person (other than those created by the Loan Documents and
Permitted Indebtedness and other than (A) trade credit extended in the ordinary
course of business, (B) advances for business travel and similar temporary
advances made in the ordinary course of business to officers, directors and
employees, and (C) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business).
Borrower, directly or indirectly, shall not purchase, own, operate, hold, invest
in or otherwise acquire any facility, property or assets or allow the
warehousing, location or storage of any Collateral other than at the locations
set forth on Schedule 5.18B unless Borrower shall provide to Lender at least
thirty (30) Business Days prior written notice. Borrower shall have no
Subsidiaries other than those Subsidiaries, if any, existing on the Restatement
Date and set forth in Schedule 5.3.

Notwithstanding any provision of this Section 7.4 to the contrary, Borrower may
make a Diabetes Business Acquisition, provided that the following terms and
conditions are satisfied:

(i) the Lender shall have provided its prior written consent to the proposed
Diabetes Business Acquisition; provided, however, that the consent of the Lender
shall not be required if all of the following apply:

(a) the terms and conditions of the proposed Diabetes Business Acquisition shall
be set forth in an asset purchase agreement in substantially the form of
Exhibit D-1 attached hereto and the proposed Diabetes Business Acquisition shall
be consummated without any material amendment or modification to, or waiver of,
such terms and conditions;

(b) the purchase price (including any Deferred Purchase Price Obligations) for
the proposed Diabetes Business Acquisition involved does not exceed $250,000;

(c) the proposed Acquisition consists solely of, and is structured as, the
acquisition by Borrower of assets consisting solely of Diabetes Customer Lists
and the inventory and equipment of the seller from whom such Diabetes Customer
Lists are purchased in which the purchase price is allocated solely to Diabetes
Customer Lists and such inventory and equipment (and not to any non-competition
agreement or other assets);

(d) the purchase price for the Diabetes Customer List and any associated
inventory and equipment of the seller shall not exceed the amount of $350 per
Diabetes Customer;

(e) the asset purchase agreement for the proposed Diabetes Business Acquisition
shall provide for a purchase price holdback or escrow in an amount of not less
than 25% of the aggregate purchase price;

(f) Borrower will not establish a new business premises in connection with the
proposed Diabetes Business Acquisition;

(g) Borrower will not incur or assume any Indebtedness or other contingent
liabilities or obligations in connection with the proposed Diabetes Business
Acquisition other than Term Loan Draws used to pay the purchase price and
Deferred Purchase Price Obligations as permitted under this Agreement;

(h) the portion of the purchase price for the proposed Diabetes Business
Acquisition which consists of Indebtedness constituting Deferred Purchase Price
Obligations shall not exceed twenty percent (20%) of the aggregate purchase
price, such Indebtedness shall be unsecured, shall qualify as Permitted
Subordinated Debt and the aggregate Deferred Purchase Price Obligations of
Borrower after taking into account any Deferred Purchase Price Obligations
incurred in connection with the proposed Diabetes Business Acquisition shall not
exceed the amounts set forth in Section 7.2(viii); and

(i) Borrower will attach to the Borrowing Certificate to be submitted in
connection with the proposed Diabetes Business Acquisition (a) copies of UCC
search reports (together with copies of underlying UCC financing statements)
from a reputable corporate search company against the seller of the assets,
(b) a copy of the corporate due diligence obtained by Borrower to verify the
legal name and state of organization of the seller of the assets, (c) payoff
letters from the holders of any Liens covering the assets to be purchased (which
payoff letter shall include wire instructions and authorize the filing of
termination statements with respect to such Liens upon the receipt of the funds
specified in the payoff letter) and (d) if not provided in a required payoff
letter, wire instructions signed by an authorized officer of the seller or any
other Person to whom Lender will be transferring funds as directed by Borrower
in connection with the acquisition.

(ii) If the prior consent of the Lender is required under paragraph (i) above,
Borrower shall deliver to Lender for its review and approval at least three
(3) Business Days (ten (10) Business Days if the proposed Diabetes Business
Acquisition shall be made pursuant to an asset purchase agreement which is not
in substantially the form of Exhibit D-1 attached hereto) prior to the closing
date of the proposed Diabetes Business Acquisition (i) the draft versions of the
asset purchase agreement, bill of sale, assignment, non-competition and/or
non-solicitation agreement, and other material transaction documents;
(ii) copies of UCC search reports (together with copies of underlying UCC
financing statements) from a reputable corporate search company against the
seller of the assets, (iii) a copy of the corporate due diligence obtained by
Borrower to verify the legal name and state of organization of the seller of the
assets, (iv) payoff letters from the holders of any Liens covering the assets to
be purchased (which payoff letter shall include wire instructions and authorize
the filing of termination statements with respect to such Liens upon the receipt
of the funds specified in the payoff letter) and (v) if not provided in a
required payoff letter, wire instructions signed by an authorized officer of the
seller or any other Person to whom Lender will be transferring funds as directed
by Borrower in connection with the acquisition and, if the Lender does not
provide any objections or comments to the proposed Diabetes Business Acquisition
within one (1) Business Day (three (3) Business Days if the Lender is required
to provide at least ten (10) Business Days prior notice thereof as set forth
above) of the delivery thereof to the Lender, all of the foregoing shall be
deemed to be satisfactory in form and substance to and consented to by the
Lender;

(iii) Borrower shall deliver to Lender as soon as practicable (but not later
than seven (7) Business Days) following the closing date of the proposed
Diabetes Business Acquisition the final, execution versions of the asset
purchase agreement, bill of sale, assignment, non-competition and/or
non-solicitation agreement, and other material transaction documents, together
with a copy of (a) any resolutions of the seller’s board of directors, managers
or otherwise authorizing the transaction, (b) if the purchase price for proposed
Diabetes Business Acquisition is in excess of $1,000,000 deliver to the Escrow
Agent an updated Diabetes Customer List as required under Section 6.17, and
(c) a certificate stating that the Diabetes Business Acquisition has been closed
in accordance with the terms and conditions of this Agreement.

(iv) Borrower shall have collaterally assigned (or caused to be assigned) to
Lender the purchase agreement, non-compete agreements and restrictive covenants,
if any, arising out of such Diabetes Business Acquisition (and the consent of
the person bound thereby shall either have been obtained or shall not be
required) and, if required by Lender, executed such documents, agreements and
instruments and granted such liens and security interests as may be required by
Lender and its legal counsel.

(v) Borrower shall promptly take such actions, and execute and deliver such
documents, agreements and instruments as Lender and its legal counsel shall
require to insure that Lender obtains (subject to Permitted Liens) a first
priority perfected Lien on any of the assets acquired by Borrower in connection
with the proposed Diabetes Business Acquisition, including but not being limited
to uniform commercial code financing statements and termination statements, all
of the foregoing to be acceptable to the Lender and its legal counsel.

All documents, agreements, instruments and other information required to be
delivered to Lender under this Section 7.4 shall be sent to the following
persons at the addresses set forth below (or to such other persons and such
other address as such party may hereafter specify in a notice given in the
manner required under this Section 12.5 of this Agreement):

         
Todd Gordon Director CapitalSource Finance LLC
        4445 Willard Avenue, 12th Floor

Chevy Chase, MD 20815 Telephone:
    (301) 841-2978  
Facsimile:
    (301) 841-2340  

         
John F. Wolter
        Updike, Kelly & Spellacy, P.C.

P.O. Box 231277 One State Street Hartford, CT 06123-1277 Telephone:
    (860) 548-2645  
Facsimile:
    (860) 548-6072  

Any delivery under this Section 7.4 shall be given, and shall be deemed to have
been received by Lender, in the manner specified, and as otherwise set forth, in
Section 12.15.

7.5 Dividends; Redemptions

Borrower shall not (i) declare, pay or make any dividend or Distribution on any
shares of capital stock or other securities or interests (other than dividends
or Distributions payable in its stock, or split-ups or reclassifications of its
stock), (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing
(provided, however, that Borrower may redeem its capital stock from terminated
employees (other than the Employees except to the extent permitted under the
Employee Subordination Agreements) pursuant to, but only to the extent required
under, the terms of the related employment agreements as long as no Default or
Event of Default has occurred and is continuing or would be caused by or result
from the payment thereof and as long as the aggregate amount of payments made to
such terminating employees in any fiscal year does not exceed $50,000),
(iii) otherwise make any payments or Distributions to any stockholder, member,
partner or other equity owner in such Person’s capacity as such, or (iv) make
any payment of any Management or Service Fee; provided, however, Borrower may
(A) make payments in the ordinary course of business in accordance with the
terms of the Employment Agreements to the extent that such payments are not
otherwise prohibited under the terms of the Employee Subordination Agreements,
(B) payments of Tax Distributions as long as no Event of Default has occurred
and is continuing or would result therefrom, and (C) payments for redemptions or
puts as contemplated by Section 5 of the MHR Subordinated Note to the extent
that such payments are not otherwise prohibited under the terms of the MHR
Subordination Agreement and, if such redemption occurs under (a) Section 5(a),
either the Lender has consented to Borrower’s incurrence of the Indebtedness
necessary to consummate the Contravening Transaction under Section 7.1 of this
Agreement (which consent shall be deemed to be a consent to such redemption
under this Section 7.5) or the Obligations are being simultaneously paid in full
in cash, (b) Section 5(b) or 5(c) of the MHR Subordinated Note, either the
Lender has consented thereto or the Obligations are being simultaneously paid in
full in cash, or (c) Section 5(d) of the MHR Subordinated Note, such redemption
is made only in strict accordance with such Section 5(d), as in effect on
February 28, 2005 and without amendment or modification and the proceeds (net of
fees, expenses, commissions and other amounts required to be paid from such
proceeds) to Borrower from the exercise of warrants contemplated and described
in such Section 5(d) are at least four (4) times the proceeds utilized by
Borrower to effect such redemption; provided, further, that Borrower shall not
make or suffer to exist any such payment described in (i) through (iv) above if
a Default of Event of Default has occurred and is continuing or would result
therefrom.

7.6 Transactions with Affiliates

Borrower shall not enter into or consummate any transaction of any kind with
(i) any of its Affiliates or (ii) any Guarantor or any of their respective
Affiliates other than: (a) salary, bonus, severance, employee stock option and
other compensation and employment arrangements with directors or officers in the
ordinary course of business, provided, that no payment of any bonus or severance
shall be permitted if a Default or Event of Default has occurred and remains in
effect or would be caused by or result from such payment and provided further
that, regardless of whether a Default or Event of Default shall have occurred
and remain in effect or would be caused by or result from such payment, no
payment of any severance shall be made, individually or in the aggregate, in
excess of $250,000 in any twelve (12) month period, (b) Distributions and
dividends permitted pursuant to Section 7.5, (c) transactions with Lender or any
Affiliate of Lender, (d) payments permitted under and pursuant to written
agreements entered into by and between Borrower and one or more of its
Affiliates that both (A) reflect and constitute transactions on overall terms at
least as favorable to Borrower as would be the case in an arm’s-length
transaction between unrelated parties of equal bargaining power, and (B) are
subject to such terms and conditions as determined by Lender in its sole
discretion; provided, that notwithstanding the foregoing clauses (A) and
(B) above Borrower shall not (Y) enter into or consummate any transaction or
agreement pursuant to which it becomes a party to any mortgage, note, indenture
or guarantee evidencing any Indebtedness of any of its Affiliates or otherwise
to become responsible or liable, as a guarantor, surety or otherwise, pursuant
to agreement for any Indebtedness of any such Affiliate, or (Z) make any payment
to any of its Affiliates in excess of $10,000 without the prior written consent
of Lender and (e) notwithstanding subsection (a) above, (i) payments of salary,
bonus, severance and deferred compensation under the Gregg Separation Agreement;
provided however that payments in respect of “Put Right(s)” under the Gregg
Separation Agreement shall continue to be governed by the Employee Subordination
Agreement and (ii) severance payments during the period commencing as of
September 30, 2006 and ending December 31, 2007 in the aggregate amount of
$1,000,000.



  7.7   Charter Documents; Fiscal Year; Name; Jurisdiction of Organization;
Dissolution; Use of Proceeds

Borrower shall not (i) amend, modify, restate or change its certificate of
incorporation or formation or bylaws or similar charter documents in a manner
that would be adverse to Lender, (ii) change its fiscal year unless Borrower
demonstrates to Lender’s satisfaction compliance with the covenants contained
herein for both the fiscal year in effect prior to any change and the new fiscal
year period by delivery to Lender of appropriate interim and annual pro forma,
historical and current compliance certificates for such periods and such other
information as Lender may reasonably request, (iii) without at least 20 days
prior written notice to Lender, change its name or change its jurisdiction of
organization; (iv) amend, alter or suspend or terminate or make provisional in
any material way, any Permit without the prior written consent of Lender, which
consent shall not be unreasonably withheld, (v) wind up, liquidate or dissolve
(voluntarily or involuntarily) or commence or suffer any proceedings seeking or
that would result in any of the foregoing, or (vi) use any proceeds of any
Advance for “purchasing” or “carrying” “margin stock” as defined in Regulations
U, T or X of the Board of Governors of the Federal Reserve System.

7.8 Truth of Statements

Borrower shall not furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

7.9 IRS Form 8821

Borrower shall not alter, amend, restate, or otherwise modify, or withdraw,
terminate or re-file the IRS Form 8821 required to be filed pursuant to the
Conditions Precedent in Section 4.1 hereof.

7.10 Transfer of Assets

Notwithstanding any other provision of this Agreement or any other Loan
Document, Borrower shall not sell, lease, transfer, assign or otherwise dispose
of any interest in any properties or assets (other than obsolete equipment or
excess equipment no longer needed in the conduct of the business in the ordinary
course of business and sales of Inventory in the ordinary course of business),
or agree to do any of the foregoing at any future time, except that:

(a) Borrower may lease (as lessee) real or personal property or surrender all or
a portion of a lease of the same, in each case in the ordinary course of
business (so long as such lease does not create or result in and is not
otherwise a Capitalized Lease Obligation prohibited under this Agreement),
provided that a Landlord Waiver and Consent and such other consents as are
required by Lender are signed and delivered to Lender with respect to any lease
of real or other property, as applicable, if such real or other property serves
as corporate headquarters or a billing office, if any books or records, Accounts
or other properties relating to Accounts are located thereat or if other assets
in excess of $10,000 are maintained at such property;

(b) Borrower may arrange for the warehousing, fulfillment or storage of
Inventory at locations not owned or leased by Borrower, in each case in the
ordinary course of business, provided that a Warehouse Waiver and Consent and
such other consents as are required by Lender are signed and delivered to Lender
with respect to any such location;

(c) Borrower may license or sublicense Intellectual Property or customer lists
from third parties in the ordinary course of business, provided, that such
licenses or sublicenses shall not interfere with the business or other
operations of Borrower and that Borrower’s rights, title and/or interest in or
to such Intellectual Property and customer lists and interests therein are
pledged to Lender as further security for the Obligations and included as part
of the Collateral if permitted in accordance with its terms; and

(d) Borrower may consummate such other sales or dispositions of property or
assets (including any sale or transfer or disposition of all or any part of its
assets and thereupon and within one year thereafter rent or lease the assets so
sold or transferred) only to the extent prior written notice has been given to
Lender and to the extent Lender has given its prior written consent thereto,
subject in each case to such conditions as may be set forth in such consent.

7.11 Payment on Permitted Subordinated Debt

Except as permitted by the Subordination Agreement relating to such Permitted
Subordinated Debt, Borrower shall not (i) make any prepayment of any part or all
of any Permitted Subordinated Debt, (ii) repurchase, redeem or retire any
instrument evidencing any such Permitted Subordinated Debt prior to maturity, or
(iii) enter into any agreement (oral or written) which could in any way be
construed to amend, modify, alter or terminate any one or more instruments or
agreements evidencing or relating to any Permitted Subordinated Debt in a manner
adverse to Lender, as determined by Lender in its sole discretion.

7.12 Diabetes Customer Lists

Borrower shall not sell, lease or otherwise dispose of any Diabetes Customer
List, permit any Diabetes Customer List to be subject to any Lien or provide or
permit access to any Diabetes Customer List to any Person other than the Lender,
the Escrow Agent or as otherwise required by applicable law.



VIII.   EVENTS OF DEFAULT

The occurrence of any one or more of the following shall constitute an “Event of
Default:”

(a) Borrower shall fail to pay any amount on the Obligations or provided for in
any Loan Document when due (whether on any payment date, at maturity, by reason
of acceleration, by notice of intention to prepay, by required prepayment or
otherwise);

(b) any representation, statement or warranty made or deemed made by Borrower or
any Guarantor in any Loan Document or in any other certificate, document, report
or opinion delivered in conjunction with any Loan Document to which it is a
party, shall not be true and correct in all material respects or shall have been
false or misleading in any material respect on the date when made or deemed to
have been made (except to the extent already qualified by materiality, in which
case it shall be true and correct in all respects and shall not be false or
misleading in any respect);

(c) Borrower or any Guarantor or other party thereto other than Lender shall be
in violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, any Loan Document and
such violation, breach, default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document; provided that, with
respect to the affirmative covenants set forth in Article VI (other than
Sections 6.1(c), 6.2, 6.3(i), (ii) and (iii), 6.5, 6.8, 6.9, 6.11, 6.17, 6.18
and 6.19 for which there shall be no cure period), there shall be a fifteen
(15) calendar day cure period commencing from the earlier of (i) Receipt by such
Person of written notice of such breach, default, violation or failure, and
(ii) the time at which such Person or any authorized officer thereof knew or
became aware, or should have known or been aware, of such failure, violation,
breach or default, but no Advances will be made during the cure period;

(d) (i) any of the Loan Documents ceases to be in full force and effect, or
(ii) any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof (other than
as a result of the action or inaction of Lender), or Lender ceases to have a
valid perfected first priority security interest in any of the Collateral or any
securities pledged to Lender pursuant to the Security Documents;

(e) one or more tax assessments, judgments or decrees is rendered against any
Borrower or Guarantor in an amount in excess of $10,000 individually or $50,000
in the aggregate, which is/are not satisfied, stayed, vacated or discharged of
record within thirty (30) calendar days of being rendered but no Advances will
be made before the judgment is stayed, vacated or discharged;

(f) (i) any default occurs, which is not cured or waived, (x) in the payment of
any amount with respect to any Indebtedness for borrowed money (other than the
Obligations) of any Borrower or Guarantor in excess of $10,000, (y) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which any Borrower or Guarantor
is a party or to which any of their properties or assets are subject or bound
under or pursuant to which any Indebtedness was issued, created, assumed,
guaranteed or secured and such default continues for more than any applicable
grace period or permits the holder of any Indebtedness to accelerate the
maturity thereof, or (z) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument between
any Borrower or Guarantor and Lender or any Affiliate of Lender (other than the
Loan Documents), or (ii) any Indebtedness of any Borrower or any Guarantor is
declared to be due and payable or is required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness (other than the
Obligations) is not paid when due or within any applicable grace period, or any
such obligation becomes or is declared to be due and payable before the
expressed maturity thereof, or there occurs an event which, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable;

(g) any Borrower or Guarantor shall (i) be unable to pay its debts generally as
they become due, (ii) have total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) that exceed its assets, at
a Fair Valuation, (iii) have an unreasonably small capital base with which to
engage in its anticipated business, (iv) file a petition under any insolvency
statute, (v) make a general assignment for the benefit of its creditors,
(vi) commence a proceeding for the appointment of a receiver, trustee,
liquidator or conservator of itself or of the whole or any substantial part of
its property, or (vii) file a petition seeking reorganization or liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute;

(h) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Borrower or Guarantor or the whole or any substantial part of any such
Person’s properties, which shall continue unstayed and in effect for a period of
thirty (30) calendar days, (B) shall approve a petition filed against any
Borrower or Guarantor seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law or statute, which is
not dismissed within thirty (30) calendar days or, (C) under the provisions of
any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Borrower or Guarantor or of the whole or any substantial part of
any such Person’s properties, which is not irrevocably relinquished within
thirty (30) calendar days, or (ii) there is commenced against any Borrower or
Guarantor any proceeding or petition seeking reorganization, liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute and either (A) any such proceeding or petition is not unconditionally
dismissed within thirty (30) calendar days after the date of commencement, or
(B) any Borrower or Guarantor takes any action to indicate its approval of or
consent to any such proceeding or petition, but no Advances will be made before
any such order, judgment or decree described above is stayed, vacated or
discharged, any such petition described above is dismissed, or any such custody
or control described above is relinquished;

(i) (i) any Change of Control occurs or any agreement or commitment to cause or
that may result in any such Change of Control is entered into, (ii) any Material
Adverse Effect, or Material Adverse Change occurs or is reasonably expected to
occur, (iii) any Liability Event occurs or is reasonably expected to occur, or
(iv) any Borrower or Guarantor ceases a material portion of its business
operations as currently conducted;

(j) Lender receives any indication or evidence that any Borrower or Guarantor
may have directly or indirectly been engaged in any type of activity which, in
Lender’s judgment, is likely to result in forfeiture of any property to any
Governmental Authority which shall have continued unremedied for a period of ten
(10) calendar days after written notice from Lender (but no Advances will be
made before any such activity ceases);

(k) an Event of Default occurs under any other Loan Document;

(l) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral occurs that exceeds $10,000 in the aggregate;

(m) any Borrower or Guarantor or any of their respective directors or senior
officers is criminally indicted or convicted under any law that could lead to a
forfeiture of any Collateral;

(n) the issuance of any process for levy, attachment or garnishment or execution
upon or prior to any judgment against any Borrower or Guarantor or any of their
property or assets which is/are not satisfied, stayed, vacated or discharged of
record within thirty (30) calendar days of being issued;

(o) any Borrower or Guarantor does, or enters into or becomes a party to any
agreement or commitment to do, or cause to be done, any of the things described
in this Article VIII or otherwise prohibited by any Loan Document (subject to
any cure periods set forth therein);

(p) any Employment Agreements shall be terminated in a manner which requires the
payment of termination benefits in accordance with Section 5(b) thereof or any
“Notice of Enforcement Action” or “Notice of Final Determination” shall be
delivered to Lender pursuant to the Employee Subordination Agreement;

(q) any default or event of default shall occur under the MHR Subordinated Note
or any of the documents, agreements and instruments evidencing or securing the
MHR Subordinated Debt, provided such default or event of default is not cured
within any applicable cure periods under the documents, instruments and other
agreements evidencing or securing the MHR Subordinated Debt; or

(r) Borrower or any Guarantor or other party thereto other than Lender shall be
in violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, any document governing
the relations between any Borrower with any Affiliate and such violation,
breach, default or failure shall not be cured within the applicable period set
forth in that document;

then, and in any such event, notwithstanding any other provision of any Loan
Document, Lender may, without notice or demand, do any of the following:
(i) terminate its obligations to make Advances hereunder, whereupon the same
shall immediately terminate and (ii) declare all or any of the Loans, all
interest thereon and all other Obligations to be due and payable immediately
(except in the case of an Event of Default under Section 8(d), (g), (h) or
(i)(iii), in which event all of the foregoing shall automatically and without
further act by Lender be due and payable, provided that, with respect to
non-material breaches or violations that constitute Events of Default under
clause (ii) of Section 8(d), there shall be a three (3) Business Day cure period
(but no Advances will be made during any such cure period) commencing from the
earlier of (A) Receipt by the applicable Person of written notice of such breach
or violation or of any event, fact or circumstance constituting or resulting in
any of the foregoing, and (B) the time at which such Person or any authorized
officer thereof knew or became aware, or should have known or been aware, of
such breach or violation and resulting Event of Default or of any event, fact or
circumstance constituting or resulting in any of the foregoing), in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower.

              IX.   RIGHTS AND REMEDIES AFTER DEFAULT
 
           
 
    9.1     Rights and Remedies

(a) In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
the Loan Documents, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of any Borrower held by Lender
to reduce the Obligations, (ii) foreclose the Liens created under the Security
Documents, (iii) realize upon, take possession of and/or sell any Collateral or
securities pledged (other than Collateral consisting of Accounts owed or owing
by Medicaid/Medicare Account Debtors absent a court order or compliance with
applicable law) with or without judicial process (subject, in the case of the
Diabetes Customer Lists only, to the provisions of (x) subsection (b) of this
Section 9.1 and (y) Section 9.4), (iv) exercise all rights and powers with
respect to the Collateral as any Borrower, as applicable, might exercise (other
than with respect to Collateral consisting of Accounts owed or owing by
Medicaid/Medicare Account Debtors absent a court order or compliance with
applicable law), (v) collect and send notices regarding the Collateral (other
than with respect to Collateral consisting of Accounts owed or owing by
Medicaid/Medicare Account Debtors absent a court order or compliance with
applicable law), with or without judicial process, (vi) by its own means or with
judicial assistance, enter any premises at which Collateral and/or pledged
securities are located, or render any of the foregoing unusable or dispose of
the Collateral and/or pledged securities on such premises without any liability
for rent, storage, utilities, or other sums, and no Borrower shall resist or
interfere with such action, (vii) at Borrower’s expense, require that all or any
part of the Collateral be assembled and made available to Lender at any place
designated by Lender, (viii) reduce or otherwise change the Facility Cap or the
Term Loan Amount, (ix) relinquish or abandon any Collateral or securities
pledged or any Lien thereon and/or (x) continue to charge all interest, fees and
other amounts provided under this Agreement on the Minimum Balance regardless of
whether Advances are made or outstanding. Notwithstanding any provision of any
Loan Document, Lender shall have the right, at any time that Borrower fails to
do so, and from time to time, without prior notice, to: (i) obtain insurance
covering any of the Collateral to the extent required hereunder or Lender to the
extent required under Landlord Waiver and Consent or Warehouse Waiver and
Consent; (ii) pay for the performance of any of Obligations; (iii) discharge
taxes or Liens on any of the Collateral that are in violation of any Loan
document unless Borrower is in good faith with due diligence by appropriate
proceedings contesting those items; and (iv) pay for the maintenance and
preservation of the Collateral, including the payment of rent, warehouse fees or
other per diem charges if required under any Landlord Waiver and Consent or
Warehouse Waiver and Consent. Such expenses and advances shall be added to the
Obligations until reimbursed to Lender and shall be secured by the Collateral,
and such payments by Lender shall not be construed as a waiver by Lender of any
Event of Default or any other rights or remedies of Lender.

(b) Borrower agrees that notice received by it at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral (fifteen (15) calendar days in the case
of any intended public sale, or the time after which any private sale or other
disposition of the Diabetes Customer List) is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Lender may (to the extent permitted by applicable law) purchase all or
any part thereof free from any right of redemption by any Borrower which right
is hereby waived and released. Borrower covenants and agrees not to, and not to
permit or cause any of its Subsidiaries to, interfere with or impose any
obstacle to Lender’s exercise of its rights and remedies with respect to the
Collateral. Lender, in dealing with or disposing of the Collateral or any part
thereof, shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.

9.2 Application of Proceeds

In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority:
(i) first, to the payment of all costs and expenses of such collection, storage,
lease, holding, operation, management, sale, disposition or delivery and of
conducting Borrower’s business and of maintenance, repairs, replacements,
alterations, additions and improvements of or to the Collateral, and to the
payment of all sums which Lender may be required or may elect to pay, if any,
for taxes, assessments, insurance and other charges upon the Collateral or any
part thereof, and all other payments that Lender may be required or authorized
to make under any provision of this Agreement (including, without limitation, in
each such case, in-house documentation and diligence fees and legal expenses,
search, audit, recording, professional and filing fees and expenses and
reasonable attorneys’ fees and all expenses, liabilities and advances made or
incurred in connection therewith); (ii) second, to the payment of all
Obligations as provided herein; (iii) third, to the satisfaction of Indebtedness
secured by any subordinate security interest of record in the Collateral if
written notification of demand therefor is received before distribution of the
proceeds is completed, provided, that, if requested by Lender, the holder of a
subordinate security interest shall furnish reasonable proof of its interest,
and unless it does so, Lender need not address its claims; and (iv) fourth, to
the payment of any surplus then remaining to Borrower, unless otherwise provided
by law or directed by a court of competent jurisdiction, provided that Borrower
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.

9.3 Rights of Lender to Appoint Receiver

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect and preserve the Collateral and continue the operation of the
business of Borrower and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership
including the compensation of the receiver and to the payments as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated.

9.4 Rights of Lender to Certain Assets of Borrower

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon (i) the
termination by Lender of its obligations to make Advances under Section 8,
(ii) the declaration by Lender that all or any of the Notes, all interest
thereon and all other Obligations are due and payable immediately (or, in the
case of an Event of Default under Section 8(d), (g), (h) or (i)(iii), the
automatic acceleration of the foregoing as provided in Section 8 above, and
(iii) the failure of the Lender to pay all Obligations so due and payable (or
post cash collateral acceptable to the Lender in an amount equal to 105% of the
Obligations) within a ten (10) Business Days period commencing from the earlier
of (A) Receipt by Borrower of written notice of such termination and
acceleration of the Loans, and (B) the time at which any authorized officer of
Borrower knew or became aware of such termination or acceleration, in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower, Lender may in connection with a
Borrower Sale (whether by public sale, private sale or other disposition),
without notice or demand, instruct the Escrow Agent to immediately deliver to
Lender (or any investment banker or other consultant retained by Lender to
conduct a Borrower Sale and who has executed a business associate agreement
substantially in the form of Exhibit E attached hereto) the Diabetes Customer
List then in the possession of the Escrow Agent in order to permit Lender (or
such investment banker or consultant) to perform due diligence for the Borrower
Sale. In addition, if Lender has not previously obtained possession of the
Diabetes Customer List from the Escrow Agent under this Section 9.4, Borrower
acknowledges and agrees that Lender may assign its rights under the Escrow
Agreement (including, without limitation, the right to obtain possession of the
Diabetes Customer List) to a Person for the sole purpose of consummating any
Borrower Sale. The rights of Lender under this Section 9.4 shall be in addition
to, and without limitation upon, all rights of Lender to, and liens and security
interests possessed by Lender in, any other customer lists and other books,
records and other information concerning Borrower’s diabetes business then in
the possession of Borrower or which may be in transit to the Escrow Agent. The
ten (10) Business Day period set forth in this Section 9.4 is not a cure period
and shall not restrict the right of the Lender to exercise any of its other
rights and remedies under this Agreement, the other Loan Documents or applicable
law against Borrower, any Guarantor or any other Collateral during such period.
For purposes of this Section 9.4, “Borrower Sale” shall mean the sale, transfer,
merger or consolidation of all or a part of the assets of Borrower to or with
another “covered entity” under HIPAA or an entity that following such sale,
transfer, merger or consolidation will become a “covered entity” under HIPAA or
due diligence with respect to such sale, transfer, merger or consolidation.

9.5 Rights and Remedies not Exclusive

Lender shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Lender may at any time pursue, relinquish, subordinate or
modify, and such determination will not in any way modify or affect any of
Lender’s rights, Liens or remedies under any Loan Document, applicable law or
equity. The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Lender described in
any Loan Document are cumulative and are not alternative to or exclusive of any
other rights or remedies which Lender otherwise may have. The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.



X.   WAIVERS AND JUDICIAL PROCEEDINGS

10.1 Waivers

Except as expressly provided for herein, Borrower hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral, whether or not payable by a Medicaid/Medicare Account Debtor.
With respect to any action hereunder, Lender conclusively may rely upon, and
shall incur no liability to Borrower in acting upon, any request or other
communication that Lender reasonably believes to have been given or made by a
person authorized on Borrower’s behalf, whether or not such person is listed on
the incumbency certificate delivered pursuant to Section 4.1 hereof. In each
such case, Borrower hereby waives the right to dispute Lender’s action based
upon such request or other communication, absent manifest error.

10.2 Delay; No Waiver of Defaults

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Borrower or Guarantor or operate as a waiver
of such provision or affect the liability of any Borrower or Guarantor or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by executing this Agreement and/or by making Advances on or after the
Restatement Date, Lender does not waive any breach of any representation or
warranty under any Loan Document, and all of Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.

10.3 Jury Waiver

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.



  10.4   Cooperation in Discovery and Litigation

In any litigation, arbitration or other dispute resolution proceeding relating
to any Loan Document, Borrower waives any and all defenses, objections and
counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employees or
managing agents of Borrower for purposes of all applicable law or court rules
regarding the production of witnesses by notice for testimony (whether in a
deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and/or (iii) using all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Lender, all Persons,
documents (whether in tangible, electronic or other form) and/or other things
under its control and relating to the dispute.

              XI.   EFFECTIVE DATE AND TERMINATION
 
           
 
    11.1     Termination and Effective Date Thereof

(a) Subject to Lender’s right to terminate and cease making Advances upon or
after any Event of Default, this Agreement shall continue in full force and
effect until the full performance and indefeasible payment in cash of all
Obligations, unless terminated sooner as provided in this Section 11.1. Borrower
may terminate this Agreement at any time upon not less than thirty (30) calendar
days’ prior written notice to Lender and upon full performance and indefeasible
payment in full in cash of all Obligations on or prior to such 30th calendar day
after Receipt by Lender of such written notice. All of the Obligations shall be
immediately due and payable upon any such termination on the termination date
stated in any notice of termination (the “Termination Date”); provided that,
notwithstanding any other provision of any Loan Document, the Termination Date
shall be effective no earlier than the first Business Day of the month following
the expiration of the thirty (30) calendar days’ prior written notice period.
Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Lender’s rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations have been fully
performed and indefeasibly paid in cash in full. The Liens granted to Lender
under the Security Documents and the financing statements filed pursuant thereto
and the rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash.

(b) If (i) Borrower terminates the Revolving Facility under this Section 11.1,
(ii) Borrower voluntarily or involuntarily repays the Obligations (other than
reductions to zero of the outstanding balance of the Revolving Facility
resulting from the ordinary course operation of the provisions of Section 2.4),
whether by virtue of Lender’s exercising its right of set off or otherwise;
(iii) the Obligations are accelerated by Lender (each of the events described in
(i), (ii) and (iii) above being hereinafter referred to as, a “Revolver
Termination”), then at the effective date of any such Revolver Termination,
Borrower shall pay Lender (in addition to the then outstanding principal,
accrued interest and other Obligations relating to the Revolving Facility
pursuant to the terms of this Agreement and any other Loan Document), to
compensate Lender for the loss of bargain and not as a penalty, (i) on or before
April 30, 2009, an amount equal to the greater of (x) the applicable Minimum
Termination Fee, and (y) Yield Maintenance, and (ii) after April 30, 2009 an
amount equal to the Minimum Termination Fee.

11.2 Survival

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making of the Advances and
any termination of this Agreement until all Obligations are fully performed and
indefeasibly paid in full in cash. The obligations and provisions of
Sections 3.5, 3.6, 6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.10 shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.

         
XII.
  MISCELLANEOUS
12.1  
Governing Law; Jurisdiction; Service of Process; Venue

The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding against Borrower with respect to the
Obligations, any Loan Document or any related agreement may be brought in any
federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby,
(ii) waives personal service of process, (iii) agrees that service of process
upon it may be made by certified or registered mail, return receipt requested,
pursuant to Section 12.5 hereof, (iv) waives any objection to jurisdiction and
venue of any action instituted hereunder and agrees not to assert any defense
based on lack of jurisdiction, venue or convenience, and (v) agrees that this
loan was made in Maryland, that Lender has accepted in Maryland Loan Documents
executed by Borrower and has disbursed Advances under the Loan Documents in
Maryland. Nothing shall affect the right of Lender to serve process in any
manner permitted by law or shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction having jurisdiction.
Any judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.

12.2 Successors and Assigns; Participations; New Lenders

THE LOAN DOCUMENTS SHALL INURE TO THE BENEFIT OF LENDER, TRANSFEREES AND ALL
FUTURE HOLDERS OF ANY NOTE, THE OBLIGATIONS AND/OR ANY OF THE COLLATERAL, AND
EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. EACH LOAN DOCUMENT SHALL BE
BINDING UPON THE PERSONS’ OTHER THAN LENDER THAT ARE PARTIES THERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND NO SUCH PERSON MAY ASSIGN, DELEGATE OR
TRANSFER ANY LOAN DOCUMENT OR ANY OF ITS RIGHTS OR OBLIGATIONS THEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER. NO RIGHTS ARE INTENDED TO BE
CREATED UNDER ANY LOAN DOCUMENT FOR THE BENEFIT OF ANY THIRD PARTY DONEE,
CREDITOR OR INCIDENTAL BENEFICIARY OF ANY BORROWER OR GUARANTOR. NOTHING
CONTAINED IN ANY LOAN DOCUMENT SHALL BE CONSTRUED AS A DELEGATION TO LENDER OF
ANY OTHER PERSON’S DUTY OF PERFORMANCE. BORROWER ACKNOWLEDGES AND AGREES THAT
LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE,
AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR
ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE
OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH SUCH TRANSFEREE,
ASSIGNEE OR PURCHASER, A “TRANSFEREE”). EACH TRANSFEREE SHALL HAVE ALL OF THE
RIGHTS AND BENEFITS WITH RESPECT TO THE OBLIGATIONS, NOTES, COLLATERAL AND/OR
LOAN DOCUMENTS HELD BY IT AS FULLY AS IF THE ORIGINAL HOLDER THEREOF, AND EITHER
LENDER OR ANY TRANSFEREE MAY BE DESIGNATED AS THE SOLE AGENT TO MANAGE THE
TRANSACTIONS AND OBLIGATIONS CONTEMPLATED THEREIN; PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY LOAN DOCUMENT, BORROWER SHALL
NOT BE OBLIGATED TO PAY UNDER THIS AGREEMENT TO ANY TRANSFEREE ANY SUM IN EXCESS
OF THE SUM WHICH BORROWER WOULD HAVE BEEN OBLIGATED TO PAY TO LENDER HAD SUCH
PARTICIPATION NOT BEEN EFFECTED. NOTWITHSTANDING ANY OTHER PROVISION OF ANY LOAN
DOCUMENT, LENDER MAY DISCLOSE TO ANY TRANSFEREE ALL INFORMATION, REPORTS,
FINANCIAL STATEMENTS, CERTIFICATES AND DOCUMENTS OBTAINED UNDER ANY PROVISION OF
ANY LOAN DOCUMENT.

12.3 Application of Payments

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be credited and applied in such manner and order as Lender shall decide in
its sole discretion.

12.4 Indemnity

Each Borrower jointly and severally shall indemnify Lender, its Affiliates and
its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which any Borrower is responsible to pay or indemnify, each Borrower
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its sole discretion
for the work performed. Lender agrees to give Borrower reasonable notice of any
event of which Lender becomes aware for which indemnification may be required
under this Section 12.4, and Lender may elect (but is not obligated) to direct
the defense thereof, provided that the selection of counsel shall be subject to
Borrower’s consent, which consent shall not be unreasonably withheld or delayed.
Any Indemnified Person may, in its reasonable discretion, take such actions as
it deems necessary and appropriate to investigate, defend or settle any event or
take other remedial or corrective actions with respect thereto as may be
necessary for the protection of such Indemnified Person or the Collateral.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Lender agrees not to exercise its right to select
counsel to defend the event if that would cause any Borrower’s insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Lender obtains recovery from a third party
other than an Indemnified Person of any of the amounts that any Borrower has
paid to Lender pursuant to the indemnity set forth in this Section 12.4, then
Lender shall promptly pay to such Borrower the amount of such recovery.

12.5 Notice

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this
Section 12.5. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile transmission, in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable. In the case of Borrower, any notice or
request under this Section 12.5 shall be effective upon the Receipt thereof by
any one of the Persons designated to receive notices or requests on the
signature page to this Agreement.

12.6 Severability; Captions; Counterparts; Facsimile Signatures

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

12.7 Expenses

Borrower shall pay, whether or not the Closing occurs, all reasonable costs and
expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
reasonable out-of-pocket charges and expenses (including, without limitation,
UCC and judgment and tax lien searches and UCC filings and fees for post-Closing
UCC and judgment and tax lien searches and wire transfer fees and audit
expenses), and reasonable attorneys’ fees and expenses, (i) in any effort to
enforce, protect or collect payment of any Obligation or to enforce any Loan
Document or any related agreement, document or instrument, (ii) in connection
with entering into, negotiating, preparing, reviewing and executing the Loan
Documents and/or any related agreements, documents or instruments, (iii) arising
in any way out of administration of the Obligations, (iv) in connection with
instituting, maintaining, preserving, enforcing and/or foreclosing on Lender’s
Liens in any of the Collateral or securities pledged under the Loan Documents,
whether through judicial proceedings or otherwise, (v) in defending or
prosecuting any actions, claims or proceedings arising out of or relating to
Lender’s transactions with Borrower, (vi) in seeking, obtaining or receiving any
advice with respect to its rights and obligations under any Loan Document and
any related agreement, document or instrument, (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument and
(viii) any of the foregoing items (i) through (vii) which were incurred pursuant
to, and remain unpaid under, the Second Restated Agreement. All of the foregoing
shall be charged to Borrower’s account and shall be part of the Obligations. If
Lender or any of its Affiliates uses in-house counsel for any purpose under any
Loan Document for which Borrower is responsible to pay or indemnify, Borrower
expressly agrees that its Obligations include the allocable costs of such
in-house counsel. Without limiting the foregoing, Borrower shall pay all taxes
(other than taxes based upon or measured by Lender’s income or revenues or any
personal property tax), if any, in connection with the issuance of any Note and
the filing and/or recording of any documents and/or financing statements.

12.8 Entire Agreement

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

12.9 Lender Approvals

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.

12.10 Confidentiality and Publicity

(a) Borrower agrees, and agrees to cause each of its Affiliates, (i) not to
transmit or disclose provisions of any Loan Document to any Person (other than
to Borrower’s advisors and officers on a need-to-know basis or as otherwise may
be required by law, regulation or judicial process) without Lender’s prior
written consent, (ii) to inform all Persons of the confidential nature of the
Loan Documents and to direct them not to disclose the same to any other Person
and to require each of them to be bound by these provisions. Borrower agrees to
submit to Lender and Lender reserves the right to review and approve all
materials that Borrower or any of their Affiliates prepares that contain
Lender’s name or describe or refer to any Loan Document, any of the terms
thereof or any of the transactions contemplated thereby. Borrower further agrees
that except as required by law, regulation or judicial process, including,
without limitation, the filing of this Agreement with the United States
Securities and Exchange Commission, Borrower shall not use Lender’s name, logo
or other indicia germane to Lender without the prior consent of Lender, which
consent shall not be unreasonably withheld.. Nothing contained in any Loan
Document is intended to permit or authorize Borrower or any of their Affiliates
to contract on behalf of Lender.

(b) Borrower hereby agrees that Lender or any Affiliate of Lender may
(i) disclose a general description of transactions arising under the Loan
Documents for advertising, marketing or other similar purposes, (ii) use
Borrower’s or any Guarantor’s name, logo or other indicia germane to such party
in connection with such advertising, marketing or other similar purposes and
(iii) disclose any and all information concerning the Loan Documents, as well as
any information regarding Credit Party and its operations, received by Lender in
connection with the Loan Documents to its lenders or funding or financing
sources.

12.11 Release of Lender

Notwithstanding any other provision of any Loan Document, Borrower voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), hereby fully and completely releases and forever
discharges the Indemnified Parties and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Parties, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Parties, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the Restatement Date.
Borrower acknowledges that the foregoing release is a material inducement to
Lender’s decision to extend to Borrower the financial accommodations hereunder
and has been relied upon by Lender in agreeing to make the Advances.

12.12 Agent

Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns (“CapitalSource”), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents,
(ii) irrevocably authorize CapitalSource to take all actions on its behalf under
the provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder.  CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents. 
Borrower acknowledges that Lender and its successors and assigns transfer and
assign to CapitalSource the right to act as Lender’s agent to enforce all rights
and perform all obligations of Lender contained herein and in all of the other
Loan Documents.  Borrower shall within ten (10) Business Days after Lender’s
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.

12.13 Agreement Controls

In the event of any inconsistency between this Agreement and any of the other
Loan Documents, the terms of this Agreement shall control.

[INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, each of the parties has duly executed this Second Amended
and Restated Revolving Credit, Term Loan and Security Agreement as of the date
first written above.

UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH

     
By:
  /s/ Glenn M. Parker
 
   
Name:
Its:
  Glenn M. Parker, M.D.
Chief Executive Officer

Address for Notices:

13630 N.W. 8th Street

Suite 210

Sunrise, FL 33325

Attention: Tim Fairbanks

Telephone: (954) 903-5018

FAX: (954) 903-5005

With a copy to:

13630 N.W. 8th Street

Suite 210

Sunrise, FL 33325

Attention: Joshua Weingard, Esq.

Telephone: (954) 903-5840

FAX: (954) 846-8063

NATIONSHEALTH HOLDINGS, L.L.C.

     
By:
  /s/ Glenn M. Parker
 
   
Name:
Its:
  Glenn M. Parker, M.D.
Chief Executive Officer

Address for Notices:

13630 N.W. 8th Street

Suite 210

Sunrise, FL 33325

Attention: Tim Fairbanks

Telephone: (954) 903-5018

FAX: (954) 903-5005

With a copy to:

13630 N.W. 8th Street

Suite 210

Sunrise, FL 33325

Attention: Joshua Weingard, Esq.

Telephone: (954) 903-5840

FAX: (954) 846-8063

NATIONSHEALTH, INC.

     
By:
  /s/ Glenn M. Parker
 
   
Name:
Its:
  Glenn M. Parker, M.D.
Chief Executive Officer

Address for Notices:

13630 N.W. 8th Street

Suite 210

Sunrise, FL 33325

Attention: Tim Fairbanks

Telephone: (954) 903-5018

FAX: (954) 903-5005

With a copy to:

13630 N.W. 8th Street

Suite 210

Sunrise, FL 33325

Attention: Joshua Weingard, Esq.

Telephone: (954) 903-5840

FAX: (954) 846-8063

CAPITALSOURCE FINANCE LLC

 
 
By:/s/ Todd S. Gordon
 
Name:Todd S. Gordon
Its:Director – Healthcare & Specialty Finance
 
Address for Notices:
 

CapitalSource Finance LLC

4445 Willard Avenue, 12th Floor

Chevy Chase, MD 20815

Attention: Healthcare Finance Group, Portfolio Manager

Telephone: (301) 841-2700

FAX: (301) 841-2340

2

SCHEDULES

     
Schedule 2.4—
  Borrower’s Account(s)
 
 

Schedule 5.2—
  Required Consents
 
 

Schedule 5.3—


--------------------------------------------------------------------------------


Schedule 5.4—
  Capitalization, Organization Chart (including all subsidiaries,
authorized/issued
capitalization, owners, directors, officers and managers) and Joint Ventures
Liens; Real and Personal Property Owned or Leased; Leases
 
 

Schedule 5.8—
  Taxes
 
 

Schedule 5.11—
  Intellectual Property
 
 

Schedule 5.15A
  —Existing Indebtedness
 
 

Schedule 5.15B —
  Indebtedness Maturing During Term
 
 

Schedule 5.16—
  Other Agreements
 
 

Schedule 5.17—
  Insurance
 
 

Schedule 5.18A —
  Corporate Names
 
 

Schedule 5.18B —
  Places of Business; Collateral Location
 
 


          Schedule 5.20 — Inventory Sold or Acquired on Approval or Consignment
Basis

 
         

 
        Schedule 5.23 — MHR Subordinated Debt Defaults
   
 
         

 
       
Schedule 6.8
  —   Further Assurances/Post Closing
 
 
 

Schedule 7.2
  —   Permitted Indebtedness
 
 
 

Schedule 7.3
  —   Permitted Liens
 
 
 


3

APPENDIX A

DEFINITIONS

“Acceptance Notice” shall have the meaning given such term in Section 6.13.

“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, Instruments, General Intangibles or Chattel Paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

“Account Debtor” shall mean any Person who is obligated under an Account.

“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of Borrower or any Guarantor under any Loan Document shall
be an Advance for purposes of the Agreement.

“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, or (c) which,
directly or indirectly through one or more intermediaries, is the beneficial or
record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, as the same is in effect on the date hereof) of five percent (5%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person. For purposes of this definition, the term
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through ownership
of securities or other interests, by contract or otherwise. “Affiliate” shall
include any Subsidiary.

“Applicable Rate” shall mean the interest rates applicable from time to time to
Advances under the Agreement.

“Availability” shall have the meaning given such term in Section 2.1(a).

“Borrower Sale” shall have the meaning given such term in Section 9.4.

“Borrowing Base” shall mean, as of any date of determination, the sum of (a) the
net collectible U.S. Dollar value of Eligible Receivables, and (b) the U.S.
Dollar Value of Eligible Inventory, as determined with reference to the most
recent Borrowing Certificate and otherwise in accordance with this Agreement;
provided, however, that if as of such date the most recent Borrowing Certificate
is of a date more than four (4) Business Days before or after such date, the
Borrowing Base shall be determined by Lender in its sole discretion.

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.

“Borrowing Date” shall have the meaning given such term in Section 2.4.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.

“Capital Expenditures” shall mean, for any Test Period, the sum (without
duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”),
(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a), above, entered into
with any Approved Bank, (d) commercial paper issued by any Approved Bank or by
the parent company of any Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within six months after the date of acquisition and (e) investments in money
market funds substantially all of whose assets are comprised of securities of
the type described in clauses (a) through (d) above.

“Change of Control” shall mean, with respect to any Borrower or Guarantor, the
occurrence of any of the following: (i) a merger, consolidation, reorganization,
public offering of securities, recapitalization or share or interest exchange,
sale or transfer or any other transaction or series of transactions in which its
stockholders, managers, partners or interest holders immediately prior to such
transaction or series of transactions receive, in exchange for the stock or
interests owned by them, cash, property or securities of the resulting or
surviving entity or any Affiliate thereof, and, as a result thereof, Persons
who, individually or in the aggregate, were holders of 50% or more of its voting
stock, securities or equity, partnership or ownership interests immediately
prior to such transaction or series of transactions hold less than 50% of the
voting stock, securities or other equity, partnership or ownership interests of
the resulting or surviving entity or such Affiliate thereof, calculated on a
fully diluted basis, (ii) a direct or indirect sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of its assets, or (iii) any “change in/of control”
or “sale” or “disposition” or similar event as defined in any document governing
indebtedness of such Person which gives the holder of such indebtedness the
right to accelerate or otherwise require payment of such indebtedness prior to
the maturity date thereof.

“Charter and Good Standing Documents” shall mean, for each Borrower and any
Guarantor (i) a copy of the certificate of incorporation or formation (or other
charter document) certified as of a date satisfactory to Lender before the
Restatement Date by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Borrower and Guarantor, if amended since
the Restatement Date, (ii) a copy of the bylaws or similar organizational
documents certified as of a date satisfactory to Lender before the Restatement
Date by the corporate secretary or assistant secretary of such Borrower, if
amended since the Restatement Date, (iii) an original certificate of good
standing as of a date acceptable to Lender issued by the applicable Governmental
Authority of the jurisdiction of incorporation or organization of such Borrower
and Guarantor and of every other jurisdiction in which such Borrower has an
office or conducts business or is otherwise required to be in good standing, and
(iv) copies of the resolutions of the Board of Directors or managers (or other
applicable governing body) and, if required, stockholders, members or other
equity owners authorizing the execution, delivery and performance of the Loan
Documents to which such Borrower and any Guarantor is a party, certified by an
authorized officer of such Person as of the Restatement Date.

“CIGNA” shall mean Connecticut General Life Insurance Company and its
subsidiaries and affiliates.

“CIGNA Receipts” shall mean any and all amounts received by any Borrower from
CIGNA or any other Person in respect of Borrower’s Medicare Part D program,
including but not being limited to, pursuant to the CIGNA Strategic Agreement.

“CIGNA Strategic Agreement” shall mean that certain Strategic Agreement dated
May 4, 2005, by and among CIGNA, USPG and NationsHealth, together with any
amendments, modifications or supplements thereto.

“Closing” shall mean the satisfaction, or written waiver by Lender, of all of
the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.

“Collateral” shall have the meaning given such term in Section 2.9.

“Collateral Patent, Trademark and Copyright Assignment” shall mean any patent,
trademark or copyright assignment or acknowledgement executed by and between
Borrower and Lender, as such may be modified, amended or supplemented from time
to time.

“Collateral Management Fee” shall have the meaning given such term in Section
3.3.

“Concentration Account” shall have the meaning given such term in Section 2.4.

“Contravening Transaction” shall have the meaning set forth in that certain side
letter dated February 28, 2005 between Borrower, MHR Capital Partners LP, MHR
Capital Partners (100) LP and OTQ LLC setting forth certain procedures with
respect to redemptions of the MHR Subordinated Debt and related equity and
equity related securities and attached hereto as Exhibit C-1.

“Credit Party” shall have the meaning given such term in Section 6.13.

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

“Deferred Purchase Price Obligations” means any and all obligations of Borrower
incurred as permitted under this Agreement for amounts deferred, financed or
withheld in respect of the purchase price for any Diabetes Business Acquisition,
including Indebtedness which consists of purchase money financing by the seller
and amounts withheld or escrowed as potential set-offs against customer
terminations, purchase price adjustments or otherwise.

“Diabetes Customers” shall mean any and all customers and patients of Borrower
for the purchase of diabetes medicines, supplies and other products, whether now
existing or hereinafter acquired or arising.

“Diabetes Customer Lists” shall have the meaning given such term in Section
6.17(a).

“Diabetes Business Acquisition” shall mean the acquisition by Borrower of
Diabetes Customer Lists and associated inventory and equipment of the seller.

“Dilution Items” shall have the meaning given such term in Section 2.1(b).

“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.

“Eligible Billed Receivables” shall mean each Account arising in the ordinary
course of Borrower’s business from the sale of goods or rendering of Services
which Lender, in its sole discretion, deems an Eligible Receivable unless:

(a) it is not subject to a valid perfected first priority security interest in
favor of Lender, subject to no other Lien;

(b) it is not evidenced by an invoice, statement or other documentary evidence
satisfactory to Lender; provided, that Lender in its sole discretion may from
time to time include as Accounts that are not evidenced by an invoice, statement
or other documentary evidence satisfactory to Lender as Eligible Billed
Receivables and determine the advance rate, liquidity factors and reserves
applicable to Advances made on any such Accounts;

(c) it or any portion thereof (in which case only such portion shall not be an
Eligible Receivable) is payable by a beneficiary, recipient or subscriber
individually and not directly by a Medicaid/Medicare Account Debtor or
commercial medical insurance carrier acceptable to Lender;

(d) it arises out of services rendered or a sale made to, or out of any other
transaction between Borrower or any of its Subsidiaries and, one or more
Affiliates of Borrower or any of its Subsidiaries;

(e) it remains unpaid for longer than the earlier of (i) 120 calendar days after
the first to occur of the claim date or invoice date, and (ii) 135 calendar days
after the first to occur of shipment or delivery of goods;

(f) with respect to all Accounts owed by any particular Account Debtor (other
than Accounts from Medicaid/Medicare Account Debtors) and/or its Affiliates, if
more than 50% of the aggregate balance of all such Accounts owing from such
Account Debtor and/or its Affiliates remain unpaid for longer than the earlier
of (i) 120 calendar days after the first to occur of the claim date or invoice
date, and (ii) 135 calendar days after the first to occur of shipment or
delivery of goods;

(g) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, 25% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender’s sole
discretion, be increased or decreased);

(h) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates (except Medicaid/Medicare Account Debtors), if such Accounts
exceed 20% of the net collectible dollar value of all Eligible Receivables at
any one time (including Accounts from Medicaid/Medicare Account Debtors) (which
percentage may, in Lender’s sole discretion, be increased or decreased);

(i) any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;

(j) the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, called a meeting of its creditors, or
has consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs,
or Borrower, in the ordinary course of business, should have known of any of the
foregoing;

(k) it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;

(l) it represents the sale of goods or rendering of services to an Account
Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by Chattel
Paper or an Instrument of any kind or has been reduced to judgment;

(m) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise only if
all applicable statutes, regulations and other law respecting the assignment of
Government Accounts have been complied with (for example, with respect to all
Accounts payable directly by a Medicaid/Medicare Account Debtor the execution
and delivery of a Lockbox Agreement in appropriate form);

(n) to the extent that it is subject to any offset, credit (including any
resource or other income credit or offset) deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason;

(o) there is any agreement with an Account Debtor for any deduction from such
Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Receivable;

(p) any return, rejection or repossession of goods or services related to it has
occurred;

(q) it is not payable to Borrower;

(r) Borrower has agreed to accept or has accepted any non-cash payment for such
Account;

(s) with respect to any Account arising from the sale of goods, the goods have
not been shipped to the Account Debtor or its designee;

(t) with respect to any Account arising from the performance of Services, the
Services have not been actually performed or the Services were undertaken in
violation of any law; or

(u) such Account fails to meet such other specifications and requirements which
may from time to time be established by Lender or is not otherwise satisfactory
to Lender, as determined in Lender’s sole discretion.

“Eligible Deductible Unbilled Receivables” shall mean each Account (other than
Eligible Billed Receivables or Eligible Nondeductible Unbilled Receivables)
arising in the ordinary course of Borrower’s business from the shipment or
delivery of goods which Lender, in its sole discretion, deems an Eligible
Deductible Unbilled Receivable and that otherwise would satisfy the criteria for
Eligible Billed Receivables but for the fact that: (i) an invoice has not been
rendered to the Account Debtor (due to the fact that the Borrower has not yet
billed the Account Debtor for such receivable as the Account Debtor has not yet
reached his/her deductible with Medicare for the applicable deductible period);
and (ii) the Account remains unpaid for no longer than 90 calendar days after
the first to occur of shipment or delivery of goods.

“Eligible Inventory” shall mean Borrower’s saleable Inventory, after taking into
account all discounts, which Inventory is maintained in the ordinary course of
Borrower’s business which Lender, in its sole discretion, deems Eligible
Inventory unless:

(a) such Inventory is not subject to a valid perfected first priority security
interest in favor of the Lender;

(b) any consent, license, approval or authorization required to be obtained by
Borrower in connection with the granting of a security interest under the
Security Documents or in connection with the manufacture or sale of such
Inventory has not been or was not duly obtained and is not in full force and
effect;

(c) any covenant, representation or warranty contained in this Agreement or in
any other Loan Document with respect to such Inventory has been breached and
remains uncured;

(d) such Inventory is not owned by Borrower;

(e) such Inventory does not comply, or was not manufactured in compliance, in
all material respects, with all applicable requirements of all statutes, laws,
rules, regulations, ordinances, codes, policies, rules of common law, and the
like, now or hereafter in effect, of any Governmental Authority, including any
judicial or administrative interpretations thereof, and any judicial or
administrative orders, consents, decrees or judgments;

(f) such Inventory does not, or at the time of its purchase from the vendor did
not, constitute “inventory” under Article 9 of the UCC as then in effect in the
jurisdiction whose law governs perfection of the security interest;

(g) the Person for whose account such Inventory is being or was produced has
commenced a voluntary case under any federal bankruptcy or state or federal
insolvency laws or has made an assignment for the benefit of creditors, or if a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Person in an involuntary case under any federal bankruptcy or
state or federal insolvency laws, or if any other petition or application for
relief under any federal bankruptcy or state or federal insolvency laws has been
filed against such Person, or if such Person has failed, suspended business,
ceased to be solvent, called a meeting of its creditors, or has consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs;

(h) the transfer of Inventory to Borrower by vendor, supplier or other Person
did not constitute a valid sale and transfer to Borrower of all right, title and
interest of such Person in the inventory enforceable against all creditors of
and purchasers from such person;

(i) (A) Borrower is not the sole owner of all right, title and interest in and
to such Inventory, (B) Borrower does not have a valid ownership interest therein
free and clear of all Liens other than Liens granted under the Loan Documents,
or (C) any offsets, defenses or counterclaims have been asserted or threatened
in writing against such Inventory;

(j) such Inventory is not in good working order or is damaged;

(k) such Inventory is not located at a location which is owned by Borrower or
subject to a Landlord Waiver and Consent or Warehouseman Waiver and Consent;

(l) such Inventory consists only of packing materials, displays, supplies, parts
or other components or is returned, rejected, repossessed or discontinued
product or Inventory;

(m) such Inventory is subject to a bona fide dispute or is or has been
classified as counterfeit or fraudulent;

(n) such Inventory has been sold, assigned, or otherwise encumbered by Borrower
except pursuant to the Loan Documents;



  (o)   such Inventory is not associated with a documented purchase order;

(p) such Inventory consists of equipment that Borrower offers for rental or that
is being rented from the Borrower or equipment borrowed by Borrower or given to
Borrower to serve as demonstration equipment;

(q) such Inventory constitutes custom Inventory, private-label Inventory, raw
materials, in process, work-in-process, obsolete or unmerchantable Inventory,
Inventory allocated to current warranty assignments, Inventory that consists of
spare parts or Inventory subject to a quality assurance hold:



  (r)   such Inventory is in transit;

(s) such Inventory is (i) not in Borrower’s possession and control or
(ii) outside the continental United States; or

(t) such Inventory otherwise is not satisfactory to the Lender, as determined in
the sole discretion of the Lender.

“Eligible Nondeductible Unbilled Receivables” shall mean each Account (other
than Eligible Billed Receivables or Eligible Deductible Unbilled Receivables)
arising in the ordinary course of Borrower’s business from the shipment or
delivery of goods which Lender, in its sole discretion, deems an Eligible
Nondeductible Unbilled Receivable and that otherwise would satisfy the criteria
for Eligible Billed Receivables but for the fact that: (i) an invoice has not
been rendered to the Account Debtor; (ii) the Account remains unpaid for no
longer than 60 calendar days after the first to occur of shipment or delivery of
goods; and (iii) with respect to all Accounts owed by any particular Account
Debtor (other than Accounts from Medicaid/Medicare Account Debtors) and/or its
Affiliates, if more than 50% of the aggregate balance of all such Accounts owing
from such Account Debtor and/or its Affiliates remain unpaid for no longer 60
calendar days after the shipment or delivery of goods.

“Eligible Receivables” shall mean, collectively, the Eligible Billed Receivables
and Eligible Unbilled Receivables.

“Eligible Unbilled Receivables” shall mean, collectively, the Eligible
Deductible Unbilled Receivables and Eligible Nondeductible Unbilled Receivables.

“Employee(s)” shall mean Lewis Stone and Glenn Parker, M.D.

“Employee Subordination Agreement” shall mean, collectively and each
individually, each Employee Subordination Agreement to which Lender and each
Employee is a party.

“Employment Agreement” shall mean each Employment Agreement made as of March 9,
2004 by and between Millstream Acquisition Corporation and each Employee, as
such may be modified, amended or supplemented from time to time.

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

“Equity Participation Fee Agreement” shall mean that certain Second Amended and
Restated Equity Participation Fee Agreement by and between Lender and Borrower
dated as of the Restatement Date, as such may be modified, amended or
supplemented from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

“Escrow Agent” shall mean U.S. Bank National Association and any other
temporary, permanent or successor escrow agent appointed by Borrower and Lender
in accordance with the Escrow Agreement.

“Escrow Agreement” shall mean the escrow agreement executed by and among
Borrower, Lender and Escrow Agent with respect to the escrow of Diabetes
Customer Lists, as such may be modified, amended or supplemented from time to
time.

“Event of Default” shall mean the occurrence of any event set forth in
Article VIII.

“Existing Advances” shall mean any Advances outstanding under the Second
Restated Credit Agreement as of the date hereof.

“Existing Revolving Notes” shall have the meaning given to such term in Section
2.10(a).

“Facility Cap” shall have the meaning given the term in the Recitals of this
Agreement.

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

“First Restated Credit Agreement” shall have the meaning given such term in the
Preamble hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

“Government Account” shall mean all Accounts arising out of or with respect to
any Government Contract.

“Government Contract” shall mean all contracts with the United States Government
or with any agency thereof, and all amendments thereto.

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

“Gregg Separation Agreement” shall mean that certain Separation Agreement and
General Release dated as of December 16, 2005 by Robert Gregg and NationsHealth
and as in effect on such date.

“Guarantor” shall mean, collectively and each individually, any and all
guarantors of the Obligations or any part thereof.

“Guaranty” shall mean, collectively and each individually, all guarantees
executed by any Guarantors.

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

“Healthcare Laws” shall mean all applicable statutes, laws, ordinances, rules
and regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers and healthcare
services (including without limitation Section 1128B(b) of the Social Security
Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties Involving
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute,” and the Social Security Act, as amended, Section 1877,
42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), commonly
referred to as “Stark Statute”).

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.

“Indemnified Person” shall have the meaning given such term in Section 12.4.

“Initial Appraisal” shall mean the appraisal of the Diabetes Customer List
performed by Healthcare Appraisers, Inc. in connection with the extension of the
Term Loan under this Agreement, which appraisal shall be satisfactory to and
approved by Lender in its Permitted Discretion.

“Initial Principal Repayment Date” shall have the meaning given such term in
Section 2.4.

“Insured Event” shall have the meaning given such term in Section 12.4.

“Insurer” shall mean a Person that insures another Person against any costs
incurred in the receipt by such other Person of Services, or that has an
agreement with any Borrower to compensate it for providing Services to such
Person.

“Inventory” shall mean all “inventory” (as defined in the UCC) of Borrower (or,
if referring to another Person, of such other Person), now owned or hereafter
acquired, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

“Joint Venture” means NationsHealth Specialty Rx, LLC, a Delaware limited
liability company of which NationsHealth Holdings, Inc. owns 51% of the
membership interests.

“Joint Venture Dissolution Consent” means that certain consent letter issued by
Lender to Borrower dated September 27, 2006 in connection with the dissolution
of the Joint Venture.

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from the owner/lessor of any premises not owned by
Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.

“Liability Event” shall mean any event, fact, condition or circumstance or
series thereof (i) in or for which any Borrower becomes liable or otherwise
responsible for any amount owed or owing to any Medicaid or Medicare program by
a provider under common ownership with such Borrower or any provider owned by
such Borrower pursuant to any applicable law, ordinance, rule, decree, order or
regulation of any Governmental Authority after the failure of any such provider
to pay any such amount when owed or owing, (ii) in which Medicaid or Medicare
payments to any Borrower are lawfully set-off against payments to such Borrower
or any other Borrower to satisfy any liability of or for any amounts owed or
owing to any Medicaid or Medicare program by a provider under common ownership
with such Borrower or any provider owned by such Borrower pursuant to any
applicable law, ordinance, rule, decree, order or regulation of any Governmental
Authority, or (iii) any of the foregoing under clauses (i) or (ii) in each case
pursuant to statutory or regulatory provisions that are similar to any
applicable law, ordinance, rule, decree, order or regulation of any Governmental
Authority referenced in clauses (i) and (ii) above or successor provisions
thereto.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

“Loan” or “Loans” shall mean, individually and collectively, all Advances under
the Revolving Facility and all Term Loan Draws.

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Original Credit Agreement, the First Restated Credit Agreement, the Second
Restated Credit Agreement, any Notes, the Security Documents, the Guaranties,
the Equity Participation Fee Agreement, the Lockbox Agreements, the Uniform
Commercial Code Financing Statements, the Subordination Agreements, the Landlord
Waiver and Consents, the Warehouse Waiver and Consents, the Escrow Agreement,
the Collateral Patent, Trademark and Copyright Assignment, the Borrowing
Certificates and all other agreements, documents, instruments and certificates
heretofore or hereafter executed or delivered to Lender in connection with any
of the foregoing or the Loans, as the same may be amended, modified or
supplemented from time to time.

“Lockbox Accounts” shall have the meaning given such term in Section 2.5.

“Lockbox Agreement” shall have the meaning given such term in Section 2.5.

“Lockbox Bank” shall have the meaning given such term in Section 2.5.

“Management or Service Fee” shall mean any management, service or related or
similar fee paid by Borrower to any Person with respect to any facility owned,
operated or leased by Borrower.

“Material Adverse Effect” or “Material Adverse Change” shall mean, in the case
of Borrower or any Guarantor, any event, condition or circumstance or set of
events, conditions or circumstances or any change(s) which (i) has, had or would
reasonably be likely to have any material adverse effect upon or change in the
validity or enforceability of any Loan Document to which such Borrower or any
Guarantor, as applicable, is a party, (ii) has been or would reasonably be
likely to be material and adverse to the value of any of the Collateral, to the
priority of the Lender’s security interest in the Collateral, or to the
business, operations, prospects, properties, assets, liabilities or condition of
Borrower or any Guarantor, as applicable, either individually or taken as a
whole, or (iii) has materially impaired or would reasonably be likely to
materially impair the ability of any Borrower or Guarantor to pay any portion of
the Obligations or to otherwise perform the Obligations or to consummate the
transactions under the Loan Documents executed by such Person.

“Medicaid/Medicare Account Debtor” shall mean any Account Debtor which is
(i) the United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act or any other federal healthcare
program, including, without limitation, TRICARE (f/k/a CHAMPUS), (ii) any state
or the District of Columbia acting pursuant to a health plan adopted pursuant to
Title XIX of the Social Security Act or any other state health care program, or
(iii) any agent, carrier, administrator or intermediary for any of the
foregoing.

“MHR Subordinated Debt” shall mean all Junior Obligations as defined in the MHR
Subordination Agreement.

“MHR Subordinated Note” shall mean, individually or collectively, the note or
notes dated as of February 28, 2005 issued by the Borrower to MHR Capital
Partners LP, MHR Capital Partners (100) LP and OTQ LLC in the aggregate
principal amount of $15,000,000

“MHR Subordination Agreement” shall mean the Senior Subordination Agreement
dated as of February 28, 2005 by and among the Lender as the Senior Lender, MHR
Capital Partners LP, MHR Capital Partners (100) LP and OTQ LLC as the Junior
Lender and MHR Capital Partners LP in its capacity as the collateral agent for
the Junior Lender and attached hereto as Exhibit C-2.

“Minimum Liquidity Account” shall have the meaning given such term in Section
6.19.

“Minimum Liquidity Amount” shall have the meaning given such term in Section
6.19.

“Minimum Termination Fee” shall mean the amount equal to 3% of the Facility Cap
if the date of such termination is on or after the date hereof but prior to the
end of the Term.

“Note” shall mean any promissory note or notes issued pursuant to Section 2.10.

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower and/or Guarantors to Lender at any time and from time to
time of every kind, nature and description, direct or indirect, secured or
unsecured, joint and several, absolute or contingent, due or to become due,
matured or unmatured, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, including but not limited to under any of
the Loan Documents (including the Equity Participation Fee Agreement) or
otherwise and, including, without limitation, all applicable fees, charges and
expenses and/or all amounts paid or advanced by Lender on behalf of or for the
benefit of any Borrower and/or Guarantor for any reason at any time, including
in each case obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against any such Person.

“Offer” shall have the meaning given such term in Section 6.13.

“Option Period” shall have the meaning given such term in Section 6.13.

“Original Credit Agreement” shall have the meaning given such term in the
Preamble hereof.

“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.

“Permitted Indebtedness” shall have the meaning given such term in Section 7.2.

“Permitted Liens” shall have the meaning given such term in Section 7.3.

“Permitted Subordinated Debt” shall mean the MHR Subordinated Debt, Deferred
Purchase Price Obligations and other Indebtedness incurred by Borrower which is
subordinated to Borrower’s indebtedness owed to Lender pursuant to a written
agreement or self-executing subordination provisions contained in the note or
other instrument evidencing such Indebtedness approved, in each case, by Lender
in writing; provided, that Deferred Purchase Price Obligations that are subject
to the subordination provisions set forth on Exhibit D-2 attached hereto shall
be deemed to constitute Permitted Subordinated Debt without the written approval
of Lender.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced publicly from time to time by Citibank, N.A.
as its base rate; provided, that such rate is not necessarily the best rate
offered to its customers, and, should Lender be unable to determine such rate,
such other indication of the prevailing prime rate of interest as may reasonably
be chosen by Lender; provided, that each change in the fluctuating interest rate
shall take effect simultaneously with the corresponding change in the Prime
Rate.

“Receipt” shall have the meaning given such term in Section 12.5.

“Released Parties” shall have the meaning given such term in Section 12.11.

“Releasing Parties” shall have the meaning given such term in Section 12.11.

“Restatement Date” shall mean the date of this Agreement.

“Restatement Fee” shall have the meaning given such term in Section 3.1.

“Revolver Termination” shall have the meaning given such term in Section
11.1(b).

“Revolving Facility Maturity Date” shall have the meaning assigned to such term
in Section 2.2.

“Second Restated Credit Agreement” shall have the meaning given such term in the
Preamble hereof.

“Security Documents” shall mean this Agreement, the Original Credit Agreement,
the First Restated Credit Agreement, the Second Restated Credit Agreement, any
guaranties, Collateral Patent, Trademark and Copyright Assignment, the Lockbox
Agreements, the Escrow Agreement, Uniform Commercial Code Financing Statements
and all other documents or instruments necessary to create or perfect the Liens
in the Collateral, as such may be modified, amended or supplemented from time to
time.

“Services” shall mean medical and health care services provided to a Person,
including, but not limited to, medical and health care services which are
covered by a policy of insurance issued by an Insurer, physician services, nurse
and therapist services, dental services, hospital services, skilled nursing
facility services, comprehensive outpatient rehabilitation services, home health
care services, residential and out-patient behavioral healthcare services.

“Solvency Certificate” shall have the meaning given such term in Section 4.1(d).

“Subordination Agreement” shall mean, collectively and each individually, the
Employee Subordination Agreement, the MHR Subordination Agreement and each other
subordination agreement to which Lender and other service providers, employees
or creditors of any Borrower are a party and which shall include, in the case of
Deferred Purchase Price Obligations, self-executing subordination provisions
contained in the note or other instrument evidencing such Indebtedness.

“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and
(ii) as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.

“Tax Distributions” means, as to Borrower, the aggregate distributions from
Borrower to its members to permit such members (and in the case of any member
that is a partnership, S corporation or other flow-through entity for federal
tax purposes, the beneficial owners of such entity) to pay taxes on their
allocable share of the taxable income of Borrower, including any income
allocated to a member pursuant to Section 704(c) of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, and
determined (i) taking into account the principles of Section 754 of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder and (ii)  in an amount equal to the estimated tax liability of each
member on the income of Borrower allocable to such member computed at the
highest marginal federal and state rate applicable to such member or, in the
case of a member that itself is a pass-through entity, at the highest marginal
rates applicable to its owners; provided, however, that the amount of such
distributions in any fiscal year shall not exceed the lesser of (x) the actual
tax liability incurred by the members from the Borrower’s operations, or (y)
twenty-five percent (25%) of Borrower’s net income from the preceding fiscal
year.

“Term” shall mean the period commencing on the date set forth on the first page
hereof and ending on April 30, 2010.

“Term Loan” shall have the meaning given such term in the third recital hereof.

“Term Loan Amount” shall have the meaning given such term in the third recital
hereof.

“Term Loan Borrowing Date” shall have the meaning given such term in Section
2.5.

“Term Loan Draw(s)” shall mean a borrowing or borrowings under the Term Loan.

“Term Loan Draw Termination Date” shall mean earlier of (i) the occurrence and
continuance of an Event of Default if required pursuant hereto or Lender’s
demand upon the occurrence and continuance of an Event of Default, and
(ii) December 31, 2007.

“Term Loan Maturity Date” shall have the meaning assigned to such term in
Section 2.6(b).

“Term Loan Obligations” shall mean all of the Obligations related to the Term
Loan.

“Termination Date” shall have the meaning given such term in Section 11.1.

“Transferee” shall have the meaning given such term in Section 12.2.

“Transaction” shall have the meaning given such term in Section 6.13.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.

“Unused Line Fee” shall have the meaning given such term in Section 3.2.

“US Bio Note” shall mean the promissory note in the principal amount of
$1,500,000 issued by Borrower to US Bioservices Corporation in connection with
the dissolution of the Joint Venture.

“US Bio Reserve” shall mean a reserve against the Borrowing Base established by
Borrower in the amount of $250,000 on August 1, 2007 and increasing on a
cumulative basis by the amount of $250,000 as of the first day of each
subsequent calendar month through and including January 1, 2008 as follows:

          Date   Cumulative Amount of Reserve
August 1, 2007
  $ 250,000  
 
       
 
       
September 1, 2007
  $ 500,000  
 
       
 
       
October 1, 2007
  $ 750,000  
 
       
 
       
November 1, 2007
  $ 1,000,000  
 
       
 
       
December 1, 2007
  $ 1,250,000  
 
       
 
       
January 1, 2008
  $ 1,500,000  
 
       

“Warehouse Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from any warehouseman, fulfillment house or other person
owning a facility not owned by Borrower at which any Inventory is now or
hereafter located for the purpose of providing Lender access to such Inventory,
in each case as such may be modified, amended or supplemented from time to time.

“Yield Maintenance” shall mean an amount equal to the product of: (A) the all-in
effective yield (measured as a percentage per annum) on the Revolving Facility
for the six months prior to the Termination Date; (B) the greater of (i) the
average outstanding principal amount of the Revolving Facility for the sixth
months prior to the Termination Date and (ii) the Minimum Balance); and (C) the
quotient of (i) the number of months remaining in the Term, and (ii) twelve.

4